Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 7/24/2020, Applicant, on 10/23/2020, amended Claims 1-6, 9-11, 13, and 16-20. 

Claims 1-20 are now pending in this application and have been rejected below. 



Claim Objection
Claim 11 is objected to due to the typography informality,”...wherein the the second graphical user interface is to indicate which satisfaction...”



Response to Amendment
Applicant's amendments to claims 1-6, 9-11, 13, and 16-20 are sufficient to overcome the 35 USC 112a rejections set forth in the previous action. The 35 USC 112a rejections are hereby withdrawn.

Applicant's amendments to claims 1-6, 9-11, 13, and 16-20 are sufficient to overcome the 35 USC 112b rejections set forth in the previous action. The 35 USC 112b rejections are hereby withdrawn.

Applicant's amendments to claims 1-6, 9-11, 13, and 16-20 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to claims 1-6, 9-11, 13, and 16-20 are not sufficient to overcome the prior art rejections set forth in the previous action. 






Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “…the Office Action's contentions improperly describe the claims at a high level of abstraction without considering the language of the claims as a whole nor viewing them in light of the specification. This is contrary to the guidance set forth in Enfish.1 Properly construed, the instant claims do not recite, nor are directed to, an abstract idea.…claim 1 includes a combination of claim features including, inter i/ia, "a processor; and a machine-readable storage medium on which is stored instructions that when executed by the processor, cause the processor to:"...are rooted in computer technology, and require a processor and a machine- readable storage medium on which is stored instructions that, when executed by the processor, cause the processor to perform the recited steps. For example, the human mind cannot connect to analytical tools that run on servers to automatically retrieve the source information, nor generate graphical user interfaces for display, as required in the claims....the processor to automatically retrieve the source information from analytic tools that run on servers having access to the source information, update a status of the at least one exit criteria automatically in real-time. The human mind is not equipped to automatically retrieve source information from analytic tools that run on servers having access to the source information and update a status of the source information of the at least one exit criteria automatically in real-time. As such, the claim limitations cannot practically be performed in the human mind, and thus the claims do not recite a mental process or certain methods of organizing human behaviors as suggested by the Examiner...the Core Wireless claims are patent eligible as they recite a specific improvement (e.g., "displaying a limited set of information to the user") over conventional user interface methods, "resulting in an improved user interface for electronic devices."...claim 1 recites features rooted in technology to provide an improved user interface...”. The Examiner respectfully disagrees.



Analyzing under Step 2A, Prong 1:
The limitations regarding, assign at least one exit criteria to a stage in a lifecycle of a project, and assign at least one satisfaction level to the at least one exit criteria, the at least one satisfaction level being an assigned value corresponding to a progress of the at least one exit criteria; identify source information corresponding to the at least one exit criteria from among a plurality of source information; generate for display ... the at least one exit criteria, the ...to set the assigned value of the at least one satisfaction level and ... to set whether the at least one exit criteria is to be enforced; automatically retrieve the source information from analytic tools that ... having access to the source information; update a status of the at least one exit criteria automatically in real-time corresponding to the source information and the at least one satisfaction level; based on a selection of the ... to enforce the at least one exit criteria, selectively prevent the stage from advancing in the lifecycle unless the at least one exit criteria is satisfied; and generate for display in an ... to display the status of the at least one exit criteria, the ... having a status indicator to display an actual value of the at least one satisfaction level relative to the assigned value of the at least one satisfaction level, under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind to,…assign at least one exit criteria to a stage in a lifecycle of a project, and assign at least one satisfaction level to the at least one exit criteria, the at least one satisfaction level being an assigned value corresponding to a progress of the at least one exit criteria; identify source information corresponding to the at least one exit criteria from among a plurality of source information; automatically retrieve the source information from analytic tools that ... having access to the source information; update a status of the at least one exit criteria automatically in real-time corresponding to the source information and the at least one satisfaction level; based on a selection of the ... to enforce the at least one exit criteria, selectively prevent the stage from advancing in the lifecycle unless the at least one exit criteria is satisfied; and ...,2PATENTAtty Docket No.: 90377728App. Ser. No.: 15/527,547 and a human reasonably using pen and paper to, generate for display ... the at least one exit criteria, the ...to set the assigned value of the at least one satisfaction level and ... to set whether the at least one exit criteria is to be enforced;...generate for display in an ... to display the status of the at least one exit criteria, the ... having a status indicator to display an actual value of the at least one satisfaction level relative to the assigned value of the at least one satisfaction level... ; therefore, the claims are directed to a mental process. 

Further, assign at least one exit criteria to a stage in a lifecycle of a project, and assign at least one satisfaction level to the at least one exit criteria, the at least one satisfaction level being an assigned value corresponding to a progress of the at least one exit criteria;...set whether the at least one exit criteria is to be enforced...selectively prevent the stage from advancing in the lifecycle unless the at least one exit criteria is satisfied.. under the broadest reasonable interpretation, may be managing projects, which may include human project resources, therefore it is managing personal behavior or relationships or interactions between people, Moreover, managing project lifecycle…selectively prevent the stage from advancing in the lifecycle unless the at least one exit criteria is satisfied…, under the broadest reasonable interpretation, is fundamental economic practice and commercial or legal interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

And contrary to Applicant’s assertions, the claims in Enfish are directed to self-referential data table, the claims in Core Wireless are directed to GUI for mobile devices that displays commonly accessed data on main menu, which both are necessarily rooted in computer technologies. However, the pending claims are directed to abstract ideas as analyzed under Step 2A Prong 1. 


Applicant submits, “…claim 1 recites, as whole, a computing system to generate for display in an electronic display...the claims is directed to an improvement to an existing technology performance, for example a project management tool, and/or execution of the process to, for instance, improve a display of the status in a computing system for providing feedback to the user in an electronic project management tool...to improving system performance and/or the graphical interface for providing improved feedback to the user...The recited elements are more than mere extra-solution activity for data gathering, assign, identify, retrieve, toggle, selection, data output, generate for display...These features recited in independent claim 1, as a whole, show that the claim recites meaningful limitations of the invention, beyond generally linking the use of an abstract idea to a particular technological environment...”. The Examiner respectfully disagrees.

As noted by Applicant in Applicant’s arguments, the improvements alleged by the Applicant are “...allows the user to more quickly view the content, may minimize and/or avoid post-release defects and/or regressions, due to providing information/recommendations to teams for making smarter decisions on development focus, identification of bottlenecks, which features are in release condition, and which features are currently in need of further attention (e.g., backlog items)...different users may more quickly and efficiently align to exit criteria, and with a more clear understanding of the status of the project. The improved feedback may allow the user to customize the exit criteria and more quickly view a status of the project...”, which are directed to and further narrow the abstract idea of mental processes and organizing human activities. 

The additional elements beyond the abstract idea, recited in the claims, such as, “automatically retrieve the source information from analytic tools that run on servers having access to the source information” is data gathering, “generate for display in an electronic display a second graphical user interface to display the status of the at least one exit criteria” is data output, which are extra-solution activities performed by 

The limitations and elements are directed to abstract idea as described below with respect to the first prong of Step 2A, i.e. mental process (i.e. human gathering project data, observing project data, making and enforcing decision based on gathered project data), organizing human activities (i.e. humans organizing and enforcing projects rules), generally linked to a technical environment, i.e. computer and GUI, performing extra-solution activities, i.e. data gathering and data output, as analyzed under Step 2A Prong 2. Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 

Applicant submits, “…The combinations of features recited above in independent claims 1, 10 and 13 are not taught or suggested by the prior art, as discussed in detail further below. As such, the combinations of features recited in independent claims 1, 10 and 13 constitute a non-conventional and non-generic arrangement of the additional elements recited in the claims. Accordingly, based on the 2019 PEG, the additional features recited above in independent claims 1, 10 and 13 amount to significantly more than an abstract idea....”. The Examiner respectfully disagrees.

Examiner notes the patent subject matter eligibility analysis under 35 USC 101 is separate issue from the prior art analysis under 35 USC 103. 

Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure [0012] An example system (e.g., a computing device), such as system 100, may include and/or receive the tangible non-transitory computer-readable media storing the set of computer-readable instructions. As used herein, the processor/processing resource may include one or a plurality of processors, such as in a parallel processing system, to execute the processor-executable instructions. The memory can include memory addressable by the processor for execution of computer-readable instructions. The computer-readable media can include volatile and/or non- volatile memory such as a random access memory ("RAM"), magnetic memory such as a hard disk, floppy disk, and/or tape memory, a solid state drive ("SSD"), flash memory, phase change memory, and so on [0019] The source information 122 may provide various data to be collected by system 100, which may come from multiple sources. For example, source information 122 may be sourced from information that is entered manually by an end user, and/or information that the system 100 automatically obtains from test automation services, build servers, other tools, and so on. Examples may pull source information 122 from external sources such as build servers, software configuration management (SCM) sources, test automation servers, and so on. Regardless of the specifics on the source information 122, the exit criteria 112 and  status  thresholds  (e.g.,  satisfaction  levels 114)  may  be  fully configured/customized manually [0020] an exit criteria 112 may correspond to whether a working state of the project code has been approved by a user. Such an example exit criteria 112 corresponds to a yes/no status 124, and the system 100 may consider sources such as feedback from the user tasked to give approval, and/or a system log tracking whether the user has given approval. [0025]  computing system, and otherwise enable the display of content and user interface features such as informational windows with which a user may interact to configure exit criteria and satisfaction levels, including arranging user interface elements such as selectable steps, user prompts, and visual layout [0028] program instructions can be part of an installation package that when installed can be executed by processor 202 to implement system 100. In this case, media 204 may be a portable media such as a CD, DVD, flash drive, or a memory maintained by a server from which the installation package can be downloaded and installed. In another example, the program instructions may be part of an application or applications already installed. Here, media 204 can include integrated memory such as a hard drive, solid state drive, or the like. While in FIG. 2, media 204 includes instructions 210-240, one or more instructions may be located remotely from media 204. Conversely, although FIG. 2 illustrates source information 222 located separate from media 204, the source information 222 may be included with media 204 [0029] Components of FIG. 2 may be stored in any type of computer-readable media, whether volatile or non-volatile. Content stored on media 204 may include images, text, executable files, scripts, or other content that may be used by examples as set forth below. For example, media 204 may contain configuration information or other information that may be used by engines 110-130 and/or instructions 210-240 to provide control or other information. [0043]  Example computing systems may use machine learning and other approaches to identify trend estimates and recommend various satisfaction levels or other criteria. [0046] Referring to Figure 5, a flow diagram is illustrated in accordance with various examples of the present disclosure. The flow diagram represents processes that may be utilized in conjunction with various systems and devices as discussed with reference to the preceding figures. While illustrated in a particular order, the disclosure is not intended to be so limited. Rather, it is expressly contemplated that various processes may occur in different orders and/or simultaneously with other processes than those illustrated.  [0049] systems can include a processor and memory resources for executing instructions stored in a tangible non-transitory computer-readable media (e.g., volatile memory, non-volatile memory, and/or computer-readable media). Non-transitory computer-readable media can be tangible and have computer-readable instructions stored thereon that are executable by a processor to implement examples according to the present disclosure. The term "engine" as used herein may include electronic circuitry for implementing functionality consistent with disclosed examples. For example, engines 110-130 of FIG. 1 may represent combinations of hardware devices and programming to implement the functionality consistent with disclosed implementations. In some examples, the functionality of engines may correspond to operations performed by user actions, such as selecting steps to be executed by processor 202 (described above with respect to FIG. 2). 
           .
And further, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the cited prior art in at least Davies [0329] FIG. 50 shows an information appliance (or digital device) 700 that may be understood as a logical apparatus that can read instructions from media 717 and/or network port 719, which can optionally be connected to server 720 having fixed media 722. Apparatus 700 can thereafter use those instructions to direct server or client logic, as understood in the art, to embody aspects of the invention. It will be understood to persons skilled in the art that server 720 can comprise one or many computer systems and can perform server functions such as central data storage and generation of graphical interface screens presented on computers such as 700. It will also be understood that many different computer systems such as 700 can be connected via a network to server computer 720. One type of logical apparatus that may embody the invention is a computer system as illustrated in 700, containing CPU 707, optional input devices 709 and 711, disk drives 715 and optional monitor 705. Fixed media 717, or fixed media 722 over port 719, may be used to program such a system and may represent a disk-type optical or magnetic media, magnetic tape, solid state dynamic or static memory, etc. In specific embodiments, the invention may be embodied in whole or in part as software recorded on this fixed media. Communication port 719 may also be used to initially receive instructions that are used to program such a system and may represent any type of communication connection.; Greystoke [0021] the methods and functions described herein may be implemented as one or more software programs executable by a computer processor of a computing device, such as a laptop computer, a server, a desktop computer, or a handheld computing device, such as a tablet computer, a personal digital assistant (PDA), or smart phone. Further, in some embodiments, the methods and functions described herein may be implemented as a device, such as a non-volatile computer readable storage device or memory device, including instructions that, when executed, cause a processor to perform the methods and functions. [0033] The system 102 may present a graphical user interface (GUI) including multiple possible outcomes, and a user may interact with the GUI to provide feedback relating to the outcomes, to review selected outcomes, and to select or reject one or more of the outcomes [0041] The computing system 302 may also include a processor 318 coupled to the network interface 316, to a user interface 322, to a memory 320, and to an input/output (I/O) interface 328. In some embodiments, the user interface 322 may include a display interface configured to couple to a display device and an interface (such as a Universal Serial Bus port) configured to couple to a keyboard, a mouse, or another input device to receive user input. In certain embodiments, the user interface 322 may include the input interface 324 and a display 326, such as a touchscreen. [0047] the AI engines 340 may include collaborative filtering, clustering, classification, frequent pattern mining, outlier detection, noise reduction, and other functionality implemented via distributed or scalable machine-learning algorithms, such as the Apache Mahout machine-learning project or other machine learning systems. Examples of the functionality and algorithms implemented by an Apache Mahout machine-learning system are described, for example, at http://web cs.wpi.edu/˜cs525/s13-MYE/lectures/6/HadoopAnalytics.pptx; https://mahout.apache.org/users/recommender/recommender-documentation.html; and https://mahout.apache.org/users/basics/algorithms.html.[0114] The GUI 900 may include a text field 902 to receive a text input, such as a natural language input, as well as a plurality of user-selectable elements, such as buttons, check boxes, radio buttons, clickable links, pull-down menus, tabs, clickable images, other elements, or any combination thereof. [0122] FIGS. 1-10, a collective intelligence experience system may include a processor and a memory accessible to the processor. The memory may be a memory device (volatile or non-volatile) configured to store instructions that, when executed, cause the processor to utilize collective information derived from prior searches, user interactions with search results, and so on.; Lee [0089] A wide variety of machine learning algorithms may be supported natively by the MLS libraries, including for example random forest algorithms, neural network algorithms, stochastic gradient descent algorithms, and the like. [0308] the interface may comprise a number of control elements (e.g., sliders, knobs, and the like) that can be used by MLS clients to change the values of one or more prediction-related settings [0327] discloses a smaller pop-up window 6605 may be displayed [0342] computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions.; Baier, US20090088883A1, [0055] it is to be appreciated that a variety of artificial intelligence (AI) tools and system can be employed in connection with embodiments described and claimed herein. For example, adaptive user interface (UI) machine learning and reasoning (MLR) can be employed to infer on behalf of an entity (e.g., user, group of users, device, system, business, . . . ). More particularly, a MLR component can learn by monitoring context, decisions being made, and user feedback. The MLR component can take as input aggregate learned rules (from other users), context of a most recent decision, rules involved in the most recent decision and decision reached, any explicit user feedback, any implicit feedback that can be estimated, and current set of learned rules. From these inputs, the MLR component can produce (and/or update) a new set of learned rules 1204. [0059] discloses It is noted that the interfaces described herein can include a Graphical User Interface (GUI) to interact with the various components for providing industrial control information to users. This can include substantially any type of application that sends, retrieves, processes, and/or manipulates factory input data, receives, displays, formats, and/or communicates output data, and/or facilitates operation of the enterprise. For example, such interfaces can also be associated with an engine, editor tool or web browser although other type applications can be utilized. The GUI can include a display having one or more display objects (not shown) including such aspects as configurable icons, buttons, sliders, input boxes, selection options, menus, tabs and so forth having multiple configurable dimensions, shapes, colors, text, data and sounds to facilitate operations with the interfaces. In addition, the GUI can also include a plurality of other inputs or controls for adjusting and configuring one or more aspects. This can include receiving user commands from a mouse, keyboard, speech input, web site, remote web service and/or other device such as a camera or video input to affect or modify operations of the GUI. [0193] Computer 6312 can operate in a networked environment using logical connections to one or more remote computers, such as remote computer(s) 6344. The remote computer(s) 6344 can be a personal computer, a server, a router, a network PC, a workstation, a microprocessor based appliance, a peer device or other common network node and the like, and typically includes many or all of the elements described relative to computer 6312. For purposes of brevity, only a memory storage device 6346 is illustrated with remote computer(s) 6344. Remote computer(s) 6344 is logically connected to computer 6312 through a network interface 6348 and then physically connected via communication connection 6350. Network interface 6348 encompasses wire and/or wireless communication networks such as local-area networks (LAN) and wide-area networks (WAN)., as required by the Berkheimer Memo. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).





Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive. 

Applicant submits, “…Davies does not appear to describe that such graphical interfaces include selectable objects to configure an exit criteria for a project including a selection to set a satisfaction level of the exit criteria as well as a selection to set whether the exit criteria is to be enforced....Davies does not appear to describe generating a second graphical user interface to display the status of the exit criteria, including a status indictor to display an actual value an exit criteria relative to a value of a satisfaction level, which was set by the user through the first graphical interface. For example, the Traffic light Status Indicators as described in Davies do not allow setting of a satisfaction level, selection of an exit criteria to be enforced, nor display of an actual value relative to a user set satisfaction level...DHS does not appear to describe a graphical interface to set whether at least one exit criteria (e.g., a certain TRL) is to be enforced, nor based on a selection of a second selectable object to enforce the at least one exit criteria, selectively prevent the stage from advancing in the lifecycle unless the at least one exit criteria is satisfied... DHS describes a table using a color-code key for RL scales, DHS does not appear to describe a graphical interface to show an actual value of the at least one satisfaction level relative to the assigned value of the at least one satisfaction level...Davies and DHS do not teach or suggest "generate for display a first graphical user interface having selectable objects to configure the at least one exit criteria, the selectable objects including ... a second selectable object to set whether the at least one exit criteria is to be enforced," "based on a selection of the second selectable object to enforce the at least one exit criteria, selectively prevent the stage from advancing in the lifecycle unless the at least one exit criteria is satisfied," and "generate for display in an electronic display a second graphical user interface to display the status of the at least one exit criteria, the second graphical user interface having a status indicator to display an actual value of the at least one satisfaction level relative to the assigned value of the at least one satisfaction level,”...” The Examiner respectfully disagrees.

DHS are bodily incorporated into Davies that each and every element is individually taught by a single reference. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one single or in all of the references. See id. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See id.; In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Under the broadest reasonable interpretation of the claims, Davies teaches:
generate for display a first graphical user interface having selectable objects to configure the at least one exit criteria, the selectable objects including a first selectable object to set the assigned value of the at least one satisfaction level and ... at least one exit criteria is to be enforced; (in at least [0182] When the Gate Review is activated, each Questionnaire Recipient receives a Task in their Personal Workspace Tasks List requiring them to complete the Questionnaire…FIG. 17 is an example graphical interface showing an example of Gate Review Questionnaire according to specific embodiments of the present invention. This is also where the responses from different users are tabulated for discussion during the Gate Review. [0183] Questionnaires completed and the Metrics prepared, the GateKeepers are ready to determine one of three possible outcomes of the Gate Review: Pass, Conditional Pass, and Fail. GateKeepers receive a task to this effect in their Personal Workspace Tasks List. GateKeeprs can enter their disposition as well as view the other GateKeepers dispositions on the Gate Review Approval screen. Once a consensus is reached the final gate decision can be made. FIG. 19 is an example graphical interface showing an example Gate Review Approval Summary Screen [0185] In the event of a Conditional Pass, most of the Phase's exit criteria are considered met, and the Program can proceed to the next Phase(s) under the condition that incomplete, required Deliverables must be trasfered to future Phases
based on a selection of the ... to enforce the at least one exit criteria, selectively prevent the stage from advancing in the lifecycle unless the at least one exit criteria is satisfied; and (in at least [0046] discloses A Business Object Model according to specific embodiments of the present invention is unique in its ability to enforce process (how, when, and by who things get done) during the planning and execution of a program. Further, no other application facilitates the selection of an applicable subset of lifecycles based on criteria entered during program creation. [0184] discloses In the event of a Pass, the Phase's exit criteria are considered met, and the Program can proceed to the next Phase (or Phases in the case of certain relationships). Any incomplete Deliverables become Suspended. [0185] discloses In the event of a Conditional Pass, most of the Phase's exit criteria are considered met, and the Program can proceed to the next Phase(s) under the condition that incomplete, required Deliverables must be trasfered to future Phases. [0186] discloses In the event of a Fail outcome, the Program can either be cancelled altogether, inactivated for a period of time, or another Gate Review attempted after accomplishing more work. [0301] discloses Gate Reviews occur at the end of Phases in a Program Lifecycle and are used to determine whether the Program has met the criteria necessary to pass to the next Phase of the Lifecycle.) 
generate for display in an electronic display a second graphical user interface to display the status of the at least one exit criteria, the second graphical user interface having a status indicator to display an actual value of the at least one satisfaction level ... to the assigned value of the at least one satisfaction level.  (in at least [0148] FIG. 7 is an example graphical interface showing an example Resource Assignment interface according to specific embodiments of the present invention. As show in the figure, this interface provides data fields for Work, Cost, Duration, Start Date, and Finish Date and these fields are displayed in three categories: Plan, Forecast, and Actual. [0152] FIG. 9 is an example graphical interface showing a Program Office according to specific embodiments of the present invention. In this and other examples, Phase information is presented graphically showing which Phases in the Lifecycle are Pending or Planning, Active, and Complete. For example, phases can be indicated on a display or printout as follows: Complete (blue or dark gray), Active (yellow or light gray), Pending or Planning state (white). [0159] discloses A Program Schedule Report displays overall Program Schedule status and a detailed Schedule roll-up summary for each Phase (See FIG. 20). A user can drill down to obtain more detailed information for each Phase by clicking on the Phase traffic light indicator. [0192] discloses A user can drill down into the schedule to get to the source of the problem by clicking on the Status Indicator FIG. 20 is an example graphical interface showing schedule Reports for a Program/Lifecycle, a Phase, and a Deliverable [0229] discloses The Questionnaire results are used to calculate Attractiveness Metrics. FIG. 28 is an example graphical interface)

While implied, Davies do not expressly disclose the following features, which however are taught by DHS:
generate for display a first graphical user interface having selectable objects to configure the at least one exit criteria, the selectable objects including a first selectable object to set the assigned value of the at least one satisfaction level and a second selectable object to set whether the at least one exit criteria is to be enforced; (in at least [pg19 para 1~2] Figure 3: Green and yellow set points. In this example, the user must answer 100% of the questions for a given level to achieve “green.” If the user answers between 99.9% and 75%, the level will be yellow. Any percentage below 75 will show red.... Apply? (Y/N): There is a drop-down menu here for ‗Y‘ or ‗N‘. The default setting is that all questions apply. The user can decide that certain questions do not apply to the project/technology being evaluated. Entering an ‗N‘ in this field will remove a question from the evaluation (green Y‘ turns to red N‘). The question will still appear in the list, but any answer supplied will be ignored in the calculations.)
based on a selection of the second selectable object to enforce the at least one exit criteria, ...  (in at least [pg19 para 1~2] Figure 3: Green and yellow set points. In this example, the user must answer 100% of the questions for a given level to achieve “green.” If the user answers between 99.9% and 75%, the level will be yellow. Any percentage below 75 will show red.... Apply? (Y/N): There is a drop-down menu here for ‗Y‘ or ‗N‘. The default setting is that all questions apply. The user can decide that certain questions do not apply to the project/technology being evaluated. Entering an ‗N‘ in this field will remove a question from the evaluation (green Y‘ turns to red N‘). The question will still appear in the list, but any answer supplied will be ignored in the calculations.)
generate for display in an electronic display a second graphical user interface to display the status of the at least one exit criteria, the second graphical user interface having a status indicator to display an actual value of the at least one satisfaction level relative to the assigned value of the at least one satisfaction level (in at least [pg20 para 2~5] the calculator sums responses to questions for a given category and RL from the list of questions and follows a few pre-defined rules: summation of all questions answered ―yes,‖ some percentage of ―yes,‖ ―not applicable,‖ and ―not answered.‖ As the questions posed are answered, the calculator displays a red, green, yellow color-coded scale associated with each category of question (this will appear in the upper section of the worksheet)...The calculator contains two user-defined thresholds or ―set points‖: green and yellow. As questions are answered, the calculator displays a color-coded scale for that RL according to the set points...The calculator displays a ―green‖ status for a given RL if the percentage of questions answered equals or exceeds the green set point. The default setting for the green set point is 100% (i.e., each question for a given category must be answered 100% to achieve green), but this can be changed by the user...The calculator displays a ―yellow‖ status for a given RL if the percentage of questions answered equals or exceeds the yellow set point, but is below the green set point. The default setting for the yellow set point is 75% (i.e., the combined totals of all the questions in that category for that RL must equal 75% or greater to achieve yellow).)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Davies by,  …Using open-source information, HSI analysts gathered information specific to TRL scales and historical modifications of those scales. They met with various DHS S&T stakeholders to facilitate development of end user requirements, and then attempted to clarify ambiguous RL questions, define all terms used in a DHS-specific orientation, and apply the lessons learned from historical modifications….Develop entrance and exit criteria for each RL category. Currently, the DHS S&T RL Calculator has generic types of milestones presented as questions that have no more weight than a previous or following question. Further, a user can achieve any RL without achieving lower RLs because there is no requirement that the level below, or specific steps need to be achieved first. HSSAI recommends that certain questions be identified as mandatory for passing to the next RL. In this way, PMs would be assured that all projects are addressing the same criterion for a given level and when a technology has been deemed RL 5, for example, have an understanding of exactly what has been accomplished with that classification….Develop guidelines for specific applications of the calculator. While this task focused on DHS S&T Chem/Bio Division PMs, the results of an assessment may vary by user. A laboratory PM, for example, may require different information than a sponsoring organization (e.g., manufacturing questions may not impact a laboratory‘s information collection in RLs 1-3, but may impact a sponsoring organization‘s willingness to assume responsibility for a technology development).… Requirements Traceability Matrix: (1) Provides a method for tracking the functional requirements and their implementation through the development process. (2) Cross matrix that traces the requirements through each stage of the requirements gathering process. High level concepts will be matched to scope items which will map to individual requirements which will map to corresponding functions. This matrix should also take into account any changes in scope during the life of the project. At the end of a project, this matrix should show each function built into a system, its source and the reason that any stated requirements may not have been delivered…Requirements Tracking System: Includes two facets: requirements management and requirements traceability. 1) Requirements management: management of all requirements received by or generated by the project, including both technical and nontechnical requirements as well as those requirements levied on the project by the organization. 2) Requirements traceability: evidence of an association between a requirement and its source requirement, its implementation, and its verification. (see Requirements Traceability Matrix)…Software Domain Analysis: Generally the first step in attempting to design a new piece of software, whether it be an addition to an existing software, a new application, a new component or a whole new system. It is an important prelude to extracting and gathering the requirements. The more knowledgeable developers are about the domain, the less work required…Supportability Data: A key component of availability. It includes design, technical support data, and maintenance procedures to facilitate detection, isolation, and timely repair and/or replacement of system anomalies. This includes factors such as diagnostics, prognostics, real time maintenance data collection, and human system integration considerations…Test and Evaluation (T&E): Occurs during all major phases of the development life cycle, beginning with system planning and continuing through the operations and maintenance phase. Ensures standardized identification, refinement, and traceability of the requirements as such requirements are allocated to the system components…% Complete: The user ―answers‖ each question according to a percentage of 100 completed. For example, if the question is successfully answered as ‗yes‘, the user will check the box that indicates 100%. If the answer is a partial ‗yes‘, but not 100%, a percentage of 100 can also be inserted manually by changing the green 100 or by using the sliding bar associated with the question. Default for all questions is ‗no‘ or 0%. Answers provided will appear in the Summary Report. The green cell displays 100 by default and is technically counted as “0%” or not completed unless the checkbox is manually clicked or a different value is added…The calculator displays a ―green‖ status for a given RL if the percentage of questions answered equals or exceeds the green set point. The default setting for the green set point is 100% (i.e., each question for a given category must be answered 100% to achieve green), but this can be changed by the user…The calculator displays a ―yellow‖ status for a given RL if the percentage of questions answered equals or exceeds the yellow set point, but is below the green set point. The default setting for the yellow set point is 75% (i.e., the combined totals of all the questions in that category for that RL must equal 75% or greater to achieve yellow)…Green indicates a satisfactory completion of the given level. Yellow indicates a percentage lower than green, and red indicates the user has not completed the level to a satisfactory degree…dialog box will pop up…This can be quantified in terms of volumes of data, trends, frequency of updating, etc, in order to estimate if the new system will perform adequately or not. (also known as Technology and System Feasibility), as taught by DHS, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Davies with the motivation of, …efforts to improve processes, motivate and educate employees, and enhance information systems—its ability to learn and improve…2) continuation and improvement of a designed solution; testing a designed solution…The objective is to balance needs and available capability with resources, and to put capability into the hands of the user quickly. The success of the strategy depends on consistent and continuous definition of requirements, and the maturation of technologies that lead to disciplined development and production of systems that provide increasing capability towards a materiel concept…The ease with which a software system (or system component) can be modified to correct faults, improve performance, or other attributes, or adapt to a changed environment…by improving the function or reducing the cost….The objective was to improve the transition of technologies into and out of development within S&T, provide more uniformity in program management, improve the documentation of technology readiness decisions, and facilitate development of TRA methodologies, including entrance and exit criteria for a given maturity level throughout the development life cycle of a technology within a DHS program…improvements in existing methodologies and development of alternative methodologies to assess RLs is an ongoing field of study. In an effort to address readiness attributes not captured when using the NASA or DoD TRL scale, numerous types of readiness levels have been created since the inception of TRLs, including MRLs, PRLs, Integration Readiness Levels (IRLs), and System Readiness Levels (SRLs). Further, some of these new methodologies suggest assessing a combination of scales in order to generate a more accurate picture of a technology‘s maturity…Domain analysis will facilitate a better understanding of what is being said by experts….interested in assessing technology and associated programs. HSI facilitated developing end user requirements with DHS S&T potential users…It is an analysis of possible alternative solutions to a problem and a recommendation on the best alternative...., as recited in DHS.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 (similarly 10 and 13) recite,
“A ...to: 
assign at least one exit criteria to a stage in a lifecycle of a project, and assign at least one satisfaction level to the at least one exit criteria, the at least one satisfaction level being an assigned value corresponding to a progress of the at least one exit criteria; 
identify source information corresponding to the at least one exit criteria from among a plurality of source information; 
generate for display ... the at least one exit criteria, the ...to set the assigned value of the at least one satisfaction level and ... to set whether the at least one exit criteria is to be enforced; 
automatically retrieve the source information from analytic tools that ... having access to the source information; 
update a status of the at least one exit criteria automatically in real-time corresponding to the source information and the at least one satisfaction level; 
based on a selection of the ... to enforce the at least one exit criteria, selectively prevent the stage from advancing in the lifecycle unless the at least one exit criteria is satisfied; and 
generate for display in an ... to display the status of the at least one exit criteria, the ... having a status indicator to display an actual value of the at least one satisfaction level relative to the assigned value of the at least one satisfaction level.  

Analyzing under Step 2A, Prong 1:
The limitations regarding, assign at least one exit criteria to a stage in a lifecycle of a project, and assign at least one satisfaction level to the at least one exit criteria, the at least one satisfaction level being an assigned value corresponding to a progress of the at least one exit criteria; identify source information corresponding to the at least one exit criteria from among a plurality of source information; generate for display ... the at least one exit criteria, the ...to set the assigned value of the at least one satisfaction level and ... to set whether the at least one exit criteria is to be enforced; automatically retrieve the source information from analytic tools that ... having access to the source information; update a status of the at least one exit criteria automatically in real-time corresponding to the source information and the at least one satisfaction level; based on a selection of the ... to enforce the at least one exit criteria, selectively prevent the stage from advancing in the lifecycle unless the at least one exit criteria is satisfied; and generate for display in an ... to display the status of the at least one exit criteria, the ... having a status indicator to display an actual value of the at least one satisfaction level relative to the assigned value of the at least one satisfaction level, under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind to,…assign at least one exit criteria to a stage in a lifecycle of a project, and assign at least one satisfaction level to the at least one exit criteria, the at least one satisfaction level being an assigned value corresponding to a progress of the at least one exit criteria; identify source information corresponding to the at least one exit criteria from among a plurality of source information; automatically retrieve the source information from analytic tools that ... having access to the source information; update a status of the at least one exit criteria automatically in real-time corresponding to the source information and the at least one satisfaction level; based on a selection of the ... to enforce the at least one exit criteria, selectively prevent the stage from advancing in the lifecycle unless the at least one exit criteria is satisfied; and ...,2PATENTAtty Docket No.: 90377728App. Ser. No.: 15/527,547 and a human reasonably using pen and paper to, generate for display ... the at least one exit criteria, the ...to set the assigned value of the at least one satisfaction level and ... to set whether the at least one exit criteria is to be enforced;...generate for display in an ... to display the status of the at least one exit criteria, the ... having a status indicator to display an actual value of the at least one satisfaction level relative to the assigned value of the at least one satisfaction level... ; therefore, the claims are directed to a mental process. 

Further, assign at least one exit criteria to a stage in a lifecycle of a project, and assign at least one satisfaction level to the at least one exit criteria, the at least one satisfaction level being an assigned value corresponding to a progress of the at least one exit criteria;...set whether the at least one exit criteria is to be enforced...selectively prevent the stage from advancing in the lifecycle unless the at least one exit criteria is satisfied.. under the broadest reasonable interpretation, may be managing projects, which may managing personal behavior or relationships or interactions between people, Moreover, managing project lifecycle…selectively prevent the stage from advancing in the lifecycle unless the at least one exit criteria is satisfied…, under the broadest reasonable interpretation, is fundamental economic practice and commercial or legal interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 10, 13: computing system comprising: a processor; and a machine-readable storage medium on which is stored instructions that when executed by the processor, cause the processor, a first graphical user interface having selectable objects to configure, selectable objects including a first selectable object, a second selectable object, run on servers, second selectable object, electronic display a second graphical user interface, second graphical user interface, processor, A non-transitory machine-readable storage medium encoded with instructions executable by a computing system that, when executed, cause the computing system 
Claim 2: graphically present
Claim 4: manipulable, graphical slider, displayed
Claim 5: manipulable, toggle
Claim 6: interface, graphically present, pop-up window
Claim 8: machine learning
Claim 17, 19, 20: an interactive graphical user interface, selection object

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the assign…, identify…, retrieve…, generate for display…selectable objects including a first selectable object, a second selectable object, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – assign…, identify…, retrieve…selectable objects including a first selectable object, a second selectable object, data output – generate for display…based on a selection....

Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
An example system (e.g., a computing device), such as system 100, may include and/or receive the tangible non-transitory computer-readable media storing the set of computer-readable instructions. As used herein, the processor/processing resource may include one or a plurality of processors, such as in a parallel processing system, to execute the processor-executable instructions. The memory can include memory addressable by the processor for execution of computer-readable instructions. The computer-readable media can include volatile and/or non- volatile memory such as a random access memory ("RAM"), magnetic memory such as a hard disk, floppy disk, and/or tape memory, a solid state drive ("SSD"), flash memory, phase change memory, and so on [0019] The source information 122 may provide various data to be collected by system 100, which may come from multiple sources. For example, source information 122 may be sourced from information that is entered manually by an end user, and/or information that the system 100 automatically obtains from test automation services, build servers, other tools, and so on. Examples may pull source information 122 from external sources such as build servers, software configuration management (SCM) sources, test automation servers, and so on. Regardless of the specifics on the source information 122, the exit criteria 112 and  status  thresholds  (e.g.,  satisfaction  levels 114)  may  be  fully configured/customized manually [0020] an exit criteria 112 may correspond to whether a working state of the project code has been approved by a user. Such an example exit criteria 112 corresponds to a yes/no status 124, and the system 100 may consider sources such as feedback from the user tasked to give approval, and/or a system log tracking whether the user has given approval. [0025]  computing system, and otherwise enable the display of content and user interface features such as informational windows with which a user may interact to configure exit criteria and satisfaction levels, including arranging user interface elements such as selectable steps, user prompts, and visual layout [0028] program instructions can be part of an installation package that when installed can be executed by processor 202 to implement system 100. In this case, media 204 may be a portable media such as a CD, DVD, flash drive, or a memory maintained by a server from which the installation package can be downloaded and installed. In another example, the program instructions may be part of an application or applications already installed. Here, media 204 can include integrated memory such as a hard drive, solid state drive, or the like. While in FIG. 2, media 204 includes instructions 210-240, one or more instructions may be located remotely from media 204. Conversely, although FIG. 2 illustrates source information 222 located separate from media 204, the source information 222 may be included with media 204 [0029] Components of FIG. 2 may be stored in any type of computer-readable media, whether volatile or non-volatile. Content stored on media 204 may include images, text, executable files, scripts, or other content that may be used by examples as set forth below. For example, media 204 may contain configuration information or other information that may be used by engines 110-130 and/or instructions 210-240 to provide control or other information. [0043]  Example computing systems may use machine learning and other approaches to identify trend estimates and recommend various satisfaction levels or other criteria. [0046] Referring to Figure 5, a flow diagram is illustrated in accordance with various examples of the present disclosure. The flow diagram represents processes that may be utilized in conjunction with various systems and devices as discussed with reference to the preceding figures. While illustrated in a particular order, the disclosure is not intended to be so limited. Rather, it is expressly contemplated that various processes may occur in different orders and/or simultaneously with other processes than those illustrated.  [0049] systems can include a processor and memory resources for executing instructions stored in a tangible non-transitory computer-readable media (e.g., volatile memory, non-volatile memory, and/or computer-readable media). Non-transitory computer-readable media can be tangible and have computer-readable instructions stored thereon that are executable by a processor to implement examples according to the present disclosure. The term "engine" as used herein may include electronic circuitry for implementing functionality consistent with disclosed examples. For example, engines 110-130 of FIG. 1 may represent combinations of hardware devices and programming to implement the functionality consistent with disclosed implementations. In some examples, the functionality of engines may correspond to operations performed by user actions, such as selecting steps to be executed by processor 202 (described above with respect to FIG. 2). 
           .
And further, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the cited prior art in Davies [0329] FIG. 50 shows an information appliance (or digital device) 700 that may be understood as a logical apparatus that can read instructions from media 717 and/or network port 719, which can optionally be connected to server 720 having fixed media 722. Apparatus 700 can thereafter use those instructions to direct server or client logic, as understood in the art, to embody aspects of the invention. It will be understood to persons skilled in the art that server 720 can comprise one or many computer systems and can perform server functions such as central data storage and generation of graphical interface screens presented on computers such as 700. It will also be understood that many different computer systems such as 700 can be connected via a network to server computer 720. One type of logical apparatus that may embody the invention is a computer system as illustrated in 700, containing CPU 707, optional input devices 709 and 711, disk drives 715 and optional monitor 705. Fixed media 717, or fixed media 722 over port 719, may be used to program such a system and may represent a disk-type optical or magnetic media, magnetic tape, solid state dynamic or static memory, etc. In specific embodiments, the invention may be embodied in whole or in part as software recorded on this fixed media. Communication port 719 may also be used to initially receive instructions that are used to program such a system and may represent any type of communication connection.; Greystoke [0021] the methods and functions described herein may be implemented as one or more software programs executable by a computer processor of a computing device, such as a laptop computer, a server, a desktop computer, or a handheld computing device, such as a tablet computer, a personal digital assistant (PDA), or smart phone. Further, in some embodiments, the methods and functions described herein may be implemented as a device, such as a non-volatile computer readable storage device or memory device, including instructions that, when executed, cause a processor to perform the methods and functions. [0033] The system 102 may present a graphical user interface (GUI) including multiple possible outcomes, and a user may interact with the GUI to provide feedback relating to the outcomes, to review selected outcomes, and to select or reject one or more of the outcomes [0041] The computing system 302 may also include a processor 318 coupled to the network interface 316, to a user interface 322, to a memory 320, and to an input/output (I/O) interface 328. In some embodiments, the user interface 322 may include a display interface configured to couple to a display device and an interface (such as a Universal Serial Bus port) configured to couple to a keyboard, a mouse, or another input device to receive user input. In certain embodiments, the user interface 322 may include the input interface 324 and a display 326, such as a touchscreen. [0047] the AI engines 340 may include collaborative filtering, clustering, classification, frequent pattern mining, outlier detection, noise reduction, and other functionality implemented via distributed or scalable machine-learning algorithms, such as the Apache Mahout machine-learning project or other machine learning systems. Examples of the functionality and algorithms implemented by an Apache Mahout machine-learning system are described, for example, at http://web cs.wpi.edu/˜cs525/s13-MYE/lectures/6/HadoopAnalytics.pptx; https://mahout.apache.org/users/recommender/recommender-documentation.html; and https://mahout.apache.org/users/basics/algorithms.html.[0114] The GUI 900 may include a text field 902 to receive a text input, such as a natural language input, as well as a plurality of user-selectable elements, such as buttons, check boxes, radio buttons, clickable links, pull-down menus, tabs, clickable images, other elements, or any combination thereof. [0122] FIGS. 1-10, a collective intelligence experience system may include a processor and a memory accessible to the processor. The memory may be a memory device (volatile or non-volatile) configured to store instructions that, when executed, cause the processor to utilize collective information derived from prior searches, user interactions with search results, and so on.; Lee [0089] A wide variety of machine learning algorithms may be supported natively by the MLS libraries, including for example random forest algorithms, neural network algorithms, stochastic gradient descent algorithms, and the like. [0308] the interface may comprise a number of control elements (e.g., sliders, knobs, and the like) that can be used by MLS clients to change the values of one or more prediction-related settings [0327] discloses a smaller pop-up window 6605 may be displayed [0342] computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions.; Baier, US20090088883A1, [0055] it is to be appreciated that a variety of artificial intelligence (AI) tools and system can be employed in connection with embodiments described and claimed herein. For example, adaptive user interface (UI) machine learning and reasoning (MLR) can be employed to infer on behalf of an entity (e.g., user, group of users, device, system, business, . . . ). More particularly, a MLR component can learn by monitoring context, decisions being made, and user feedback. The MLR component can take as input aggregate learned rules (from other users), context of a most recent decision, rules involved in the most recent decision and decision reached, any explicit user feedback, any implicit feedback that can be estimated, and current set of learned rules. From these inputs, the MLR component can produce (and/or update) a new set of learned rules 1204. [0059] discloses It is noted that the interfaces described herein can include a Graphical User Interface (GUI) to interact with the various components for providing industrial control information to users. This can include substantially any type of application that sends, retrieves, processes, and/or manipulates factory input data, receives, displays, formats, and/or communicates output data, and/or facilitates operation of the enterprise. For example, such interfaces can also be associated with an engine, editor tool or web browser although other type applications can be utilized. The GUI can include a display having one or more display objects (not shown) including such aspects as configurable icons, buttons, sliders, input boxes, selection options, menus, tabs and so forth having multiple configurable dimensions, shapes, colors, text, data and sounds to facilitate operations with the interfaces. In addition, the GUI can also include a plurality of other inputs or controls for adjusting and configuring one or more aspects. This can include receiving user commands from a mouse, keyboard, speech input, web site, remote web service and/or other device such as a camera or video input to affect or modify operations of the GUI. [0193] Computer 6312 can operate in a networked environment using logical connections to one or more remote computers, such as remote computer(s) 6344. The remote computer(s) 6344 can be a personal computer, a server, a router, a network PC, a workstation, a microprocessor based appliance, a peer device or other common network node and the like, and typically includes many or all of the elements described relative to computer 6312. For purposes of brevity, only a memory storage device 6346 is illustrated with remote computer(s) 6344. Remote computer(s) 6344 is logically connected to computer 6312 through a network interface 6348 and then physically connected via communication connection 6350. Network interface 6348 encompasses wire and/or wireless communication networks such as local-area networks (LAN) and wide-area networks (WAN)., as required by the Berkheimer Memo. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20030033191A1 to Davies et al., (hereinafter referred to as “Davies”) in view of Non-Patent Literature, September 30, 2009,“DEPARTMENT OF HOMELAND SECURITY SCIENCE AND TECHNOLOGY READINESS LEVEL CALCULATOR (VER 1.1)” (hereinafter referred to as “DHS”). 

As per Claim 1, Davies teaches:  (Currently Amended) A computing system comprising: a processor; and a machine-readable storage medium on which is stored instructions that when executed by the processor, cause the processor to: 
assign at least one exit criteria to a stage in a lifecycle of a project, and assign at least one satisfaction level to the at least one exit criteria, the at least one satisfaction level being an assigned value corresponding to a progress of the at least one exit criteria; (in at least [0023] discloses a gate review cannot be complete until all the questionnaires are complete or a program cannot be completed until all its phases are complete…when a deliverable has a start to finish relationships with another, it cannot go active until the predecessor deliverable is complete...workflow process in a deliverable is automatically initiated when the deliverable becomes active. When a phase is activated the deliverables it contains are activated (depending on their relationships) [0038] discloses provides reporting of information for certain business objects. This reporting can include visual “traffic light” indicator of status. Colors of the indicator is determined by variance of Forecast to Plan values for schedule and cost. The degree of variance required to change status indicator color is determined by user-configured tolerance limits. Overrides to automatic status indicator colors can be manually set. [0046] discloses A Business Object Model according to specific embodiments of the present invention is unique in its ability to enforce process (how, when, and by who things get done) during the planning and execution of a program. [0159] discloses A Program Schedule Report displays overall Program Schedule status and a detailed Schedule roll-up summary for each Phase (See FIG. 20). A user can drill down to obtain more detailed information for each Phase by clicking on the Phase traffic light indicator.  [0168] discloses Traffic light Status Indicators are used to summarize Schedule, Cost, and Risk status information for Programs, Phases, and Deliverables. Status Indicators change colors automatically based on the status of the Program, Phase, or Deliverable respectively. The amount of variance required to turn a Status Indicator from one color to another (e.g. green to yellow, or yellow to red) is defined by Tolerance Limits… A Status Indicator is also used to summarize the overall health of the Program, its Phases, and their Deliverables. [0182] discloses A Gate Review Responses screen gives a preview of the Questionnaire. FIG. 17 is an example graphical interface showing an example of Gate Review Questionnaire…The average of the respondent's score is presented to a Gate Keeper. If the Gate Keepers agree with the score they can keep it. If not, they can override the average by entering the new question scores in the Gate Keepers own questionnaire and using the override function. While the Questionnaire responses are used to calculate some of the programs attractiveness metrics, a Manager can manually enter other Metric values prior to, or during the Gate Review. FIG. 18 is an example graphical interface showing an example of Entering Metric Values [0220] discloses The Program Metrics Report displays overall Program Metric values based on the last completed Gate Review. FIG. 23 is an example graphical interface [0229] discloses The Questionnaire results are used to calculate Attractiveness Metrics. FIG. 28 is an example graphical interface showing an example Gate Review Information Summary Report [0261] discloses A required Deliverable is also considered an exit criteria for the Phase's Gate Review.)
identify source information ... the at least one exit criteria from among a plurality of source information;  (in at least [0015] a networked-enabled development software engine that assists users and managers at all levels of an enterprise coordinate and keep track of progress and status of development activities [0027] Users define questions and answer scales. [0028] Users define performance or attractiveness metrics [0029] Users define how question scores are used to calculate metrics [0030] Questionnaire are generated and sent to any number of users. The responses can then be gathered, discussed, and a consensus score for each question agreed on and that score is used to calculate metrics. [0036] when a change is made to a lifecycle that results in a change in its schedule (such as adding, removing, moving, and/or modifying objects), the schedule is automatically recalculated to ensure earliest completion date given the dependencies between lifecycle objects. [0038] This reporting can include visual “traffic light” indicator of status. Colors of the indicator is determined by variance of Forecast to Plan values for schedule and cost. The degree of variance required to change status indicator color is determined by user-configured tolerance limits. Overrides to automatic status indicator colors can be manually set. While indicators that change color when certain tolerances are met are fairly common, most are retroactive and only notify users when things are out of control. According to specific embodiments, the present invention compares real-time forecast data to plan data, thereby generate a proactive notification that warns of potential cost overruns or delays. [0138] Business Objects (except, for example, Cost objects) use States that define business logic and business relationships. States govern a number of characteristics associated with each object, such as what activities can occur in a particular state or which information is displayed for an object based on its state….TABLE 1 …Draft, Complete, Archive Lifecycle Draft, Complete, Archive Phase Pending, Planning, Active, Complete, Inactive, Canceled Deliverable Pending, Active, Complete, Inactive, Canceled, Suspended Resource Pending, Active, Complete, Inactive, Canceled Risk Library, New, Active, Resolved Role Unassigned, Requested, Approved, Accepted, Rejected Gate Review New, Active, Pass, Conditional Pass, Fail Questionnaire Active, Complete Metric Draft, Complete, Archive  [0172] When a Program is made Active, the software system will automate the execution of the Program's Lifecycle through to completion. As the team completes the different Resource Assignments, Deliverables, and ultimately Phases, the system updates status information in real time, providing information on performance to Schedule, Cost, Risk, and Metrics. The Development Engine supports a living schedule, where actual performance impacts downstream activities. Schedule changes ripple through the plan and expand or contract it accordingly. [0182] When the Gate Review is activated, each Questionnaire Recipient receives a Task in their Personal Workspace Tasks List requiring them to complete the Questionnaire…FIG. 17 is an example graphical interface showing an example of Gate Review Questionnaire according to specific embodiments of the present invention. This is also where the responses from different users are tabulated for discussion during the Gate Review. [0183] Questionnaires completed and the Metrics prepared, the GateKeepers are ready to determine one of three possible outcomes of the Gate Review: Pass, Conditional Pass, and Fail. GateKeepers receive a task to this effect in their Personal Workspace Tasks List. GateKeeprs can enter their disposition as well as view the other GateKeepers dispositions on the Gate Review Approval screen. Once a consensus is reached the final gate decision can be made. FIG. 19 is an example graphical interface showing an example Gate Review Approval Summary Screen [0185] In the event of a Conditional Pass, most of the Phase's exit criteria are considered met, and the Program can proceed to the next Phase(s) under the condition that incomplete, required Deliverables must be trasfered to future Phases.  [0188] With the Program team in place, the Program Manager can activate the Program and automate its execution. The invention will send work packages and assignments to the members of the Program team in a just-in-time fashion. Work will progress based on the schedule and assignments accomplished to date, while respecting the business rules defined in the Lifecycle. The result is a living schedule that instantly adapts to the progress on the Program and reflects slips and contractions in the schedule in real-time. During Program execution, this living schedule is compared to the baseline Plan to evaluate Program performance.)
generate for display a first graphical user interface having selectable objects to configure the at least one exit criteria, the selectable objects including a first selectable object to set the assigned value of the at least one satisfaction level and ... at least one exit criteria is to be enforced; (in at least [0182] When the Gate Review is activated, each Questionnaire Recipient receives a Task in their Personal Workspace Tasks List requiring them to complete the Questionnaire…FIG. 17 is an example graphical interface showing an example of Gate Review Questionnaire according to specific embodiments of the present invention. This is also where the responses from different users are tabulated for discussion during the Gate Review. [0183] Questionnaires completed and the Metrics prepared, the GateKeepers are ready to determine one of three possible outcomes of the Gate Review: Pass, Conditional Pass, and Fail. GateKeepers receive a task to this effect in their Personal Workspace Tasks List. GateKeeprs can enter their disposition as well as view the other GateKeepers dispositions on the Gate Review Approval screen. Once a consensus is reached the final gate decision can be made. FIG. 19 is an example graphical interface showing an example Gate Review Approval Summary Screen [0185] In the event of a Conditional Pass, most of the Phase's exit criteria are considered met, and the Program can proceed to the next Phase(s) under the condition that incomplete, required Deliverables must be trasfered to future Phases)
automatically retrieve the source information from analytic tools that run on servers having access to the source information; (in at least [0014] Tools such as Open Text's Livelink provide a medium for automating many activities, NPD related and otherwise, and embedding those defined process into an organization. [0106] one version of the Novare™ application is implemented using Livelink®. Livelink® is a scalable collaborative commerce application/programming environment for developing Web-based intranet, extranet and e-business solutions.  [0144] The Program Workspace is where the invention brings the Program plan to life, managing the cascade of development activities and routing work packages from one team member to the next. News channels, threaded discussion, search technology, task lists, and document sharing facilitate collaboration and ensure everyone is working with the latest information. Real-time status reports on cost, schedule, risks, and metrics keep users informed of Program progress. From this network-based workspace, the invention automatically routes work assignments and data to team members' in-boxes based on the Program's progress. The Program Workspace is a central location for the Program where all the participants involved can collaborate and share information. FIG. 5 is an example graphical interface showing a Program Workspace showing a Lifecycle [0148] FIG. 7 is an example graphical interface showing an example Resource Assignment interface according to specific embodiments of the present invention. As show in the figure, this interface provides data fields for Work, Cost, Duration, Start Date, and Finish Date and these fields are displayed in three categories: Plan, Forecast, and Actual. According to specific embodiments of the present invention, a typical user cannot change the Plan data for their assignments, but can change data for Forecast and Actual. [0224] the unifying data structure of all programs, allows Organizational Resource information to be gathered during the normal course of Program Execution activities and can automatically aggregate Organizational Resource data. Thus, according to specific embodiments of the present invention, the Organizational Resource data available to Organizational Resource Managers is both more meaningful because it is derived from real-world and real-time data and is easier to acquire because it is automatically gathered from Program Execution data. [0227] gathers progress information and reports it in the form of real-time cost, schedule, resource, risk, and metric reports. The invention can roll-up this information into multi-Program reports that make use of indicators (e.g. traffic lights) to help managers identify trouble spots. Various types of multi-Program reports, data, and/or analysis are referred to herein as Portfolio activity, to indicate that these data are of interest to managers reviewing a Portfolio of development Programs. [0329] FIG. 50 shows an information appliance (or digital device) 700 that may be understood as a logical apparatus that can read instructions from media 717 and/or network port 719, which can optionally be connected to server 720 having fixed media 722. Apparatus 700 can thereafter use those instructions to direct server or client logic )
update a status of the at least one exit criteria automatically in real-time corresponding to the source information and the at least one satisfaction level; (in at least [0038] discloses This reporting can include visual “traffic light” indicator of status. Colors of the indicator is determined by variance of Forecast to Plan values for schedule and cost. The degree of variance required to change status indicator color is determined by user-configured tolerance limits. Overrides to automatic status indicator colors can be manually set. While indicators that change color when certain tolerances are met are fairly common, most are retroactive and only notify users when things are out of control. [0040] discloses provides that notification of slips in schedule (via traffic light indicators) are only escalated to higher level reports if they occur along the critical path, supporting management by exception and ensuring development time is minimized. Therefore, if top-level traffic light is red, it means a critical path task has slipped. [0048] discloses support gate reviews using only checklists where users check off items that have been complete in the phase. [0052] discloses Automating the transfer of incomplete deliverable to the next phase in the event of a conditional pass. [0148] discloses support gate reviews using only checklists where users check off items that have been complete in the phase. [0144] discloses Real-time status reports on cost, schedule, risks, and metrics keep users informed of Program progress.  [0156] discloses execution of that Lifecycle for a particular Program can be automated in a Program Workspace. [0168] discloses Traffic light Status Indicators are used to summarize Schedule, Cost, and Risk status information for Programs, Phases, and Deliverables. Status Indicators change colors automatically based on the status of the Program, Phase, or Deliverable respectively. The amount of variance required to turn a Status Indicator from one color to another (e.g. green to yellow, or yellow to red) is defined by Tolerance Limits set by Process Architects. A Status Indicator is also used to summarize the overall health of the Program, its Phases, and their Deliverables. [0172] discloses As the team completes the different Resource Assignments, Deliverables, and ultimately Phases, the system updates status information in real time, providing information on performance to Schedule, Cost, Risk, and Metrics. The Development Engine supports a living schedule, where actual performance impacts downstream activities. Schedule changes ripple through the plan and expand or contract it accordingly. [0200] discloses Variance—Phase Schedule variance calculates as the ratio of forecast duration to plan duration. This is an indication of what phases have caused or are causing delays. [0191]-[0201] discloses Schedule Reports…allows users to access reports on Program performance relative to plan. Schedule slips along the critical path are brought to the surface quickly through indicators (such as traffic light Status Indicators). A user can drill down into the schedule to get to the source of the problem by clicking on the Status Indicator FIG. 20 is an example graphical interface showing schedule Reports for a Program/Lifecycle, a Phase, and a Deliverable…Schedule roll-up summary for each Phase. A user can drill down to more detailed schedule information for each Phase by clicking on the Phase traffic light indicator. To navigate within the Schedule reports, click on the traffic light to drill down to the lower level…State—state of the Phase (Pending, Planning, Active, Complete, Inactive, or Canceled)…Early/Late—How early or late the phase is compared to plan…Percent Complete—overall Phase percent complete…Variance—Phase Schedule variance calculates as the ratio of forecast duration to plan duration. This is an indication of what phases have caused or are causing delays…Status—overall Phase Schedule status indicator, driven by variance and triggered when specific tolerance limits are met. [0259] discloses The Relationships screen identifies all relationships between Phase in the Lifecycle. [0261] discloses  A required Deliverable is also considered an exit criteria for the Phase's Gate Review. On the other hand, if the Deliverable is Optional, the Program Manager can delete it if he or she feels it is not necessary for his Program. When Workflow is Required for a Deliverable, any Workflows within that Deliverable are automatically started when the Deliverable is activated. If Workflow is considered Optional, the Program Manager can opt to manually start any Workflows from the Deliverable-Workflow screen. FIG. 37 is an example graphical interface illustrating Phase Deliverable Information according to specific embodiments of the present invention. [0262] discloses A Deliverable object represents a clearly defined, formal output or work product generally associated with a Phase. FIG. 38 is an example graphical interface illustrating Deliverable Contents according to specific embodiments of the present invention. Various tools such as Workflows, Electronic Forms, and Document Templates are available to complete Deliverables. In addition to these tools, a deliverable can contain Resources, Costs, and Risks.  [0326] discloses a Development Engine manages all the Schedule, Cost, and Risk information for Lifecycles and their respective Phases, Deliverables, Resources, Costs, and Risks…extending a Resource's Duration, modifying a Phase relationship, or even adding additional Deliverables. Such information is aggregated from the lowest level (Resources, Costs, and Risks) to the highest level (the company's Program Portfolio).)
based on a selection of the ... to enforce the at least one exit criteria, selectively prevent the stage from advancing in the lifecycle unless the at least one exit criteria is satisfied; and (in at least [0046] discloses A Business Object Model according to specific embodiments of the present invention is unique in its ability to enforce process (how, when, and by who things get done) during the planning and execution of a program. Further, no other application facilitates the selection of an applicable subset of lifecycles based on criteria entered during program creation. [0184] discloses In the event of a Pass, the Phase's exit criteria are considered met, and the Program can proceed to the next Phase (or Phases in the case of certain relationships). Any incomplete Deliverables become Suspended. [0185] discloses In the event of a Conditional Pass, most of the Phase's exit criteria are considered met, and the Program can proceed to the next Phase(s) under the condition that incomplete, required Deliverables must be trasfered to future Phases. [0186] discloses In the event of a Fail outcome, the Program can either be cancelled altogether, inactivated for a period of time, or another Gate Review attempted after accomplishing more work. [0301] discloses Gate Reviews occur at the end of Phases in a Program Lifecycle and are used to determine whether the Program has met the criteria necessary to pass to the next Phase of the Lifecycle.) 
generate for display in an electronic display a second graphical user interface to display the status of the at least one exit criteria, the second graphical user interface having a status indicator to display an actual value of the at least one satisfaction level ... to the assigned value of the at least one satisfaction level.  (in at least [0148] FIG. 7 is an example graphical interface showing an example Resource Assignment interface according to specific embodiments of the present invention. As show in the figure, this interface provides data fields for Work, Cost, Duration, Start Date, and Finish Date and these fields are displayed in three categories: Plan, Forecast, and Actual. [0152] FIG. 9 is an example graphical interface showing a Program Office according to specific embodiments of the present invention. In this and other examples, Phase information is presented graphically showing which Phases in the Lifecycle are Pending or Planning, Active, and Complete. For example, phases can be indicated on a display or printout as follows: Complete (blue or dark gray), Active (yellow or light gray), Pending or Planning state (white). [0159] discloses A Program Schedule Report displays overall Program Schedule status and a detailed Schedule roll-up summary for each Phase (See FIG. 20). A user can drill down to obtain more detailed information for each Phase by clicking on the Phase traffic light indicator. [0192] discloses A user can drill down into the schedule to get to the source of the problem by clicking on the Status Indicator FIG. 20 is an example graphical interface showing schedule Reports for a Program/Lifecycle, a Phase, and a Deliverable [0229] discloses The Questionnaire results are used to calculate Attractiveness Metrics. FIG. 28 is an example graphical interface)

While implied, Davies do not expressly disclose the following features, which however are taught by DHS:
... source information corresponding to the at least one exit criteria ... (in at least [pg2 para4] Using open-source information, HSI analysts gathered information specific to TRL scales and historical modifications of those scales. They met with various DHS S&T stakeholders to facilitate development of end user requirements, and then attempted to clarify ambiguous RL questions, define all terms used in a DHS-specific orientation, and apply the lessons learned from historical modifications. [pg13 para3-4] Develop entrance and exit criteria for each RL category. Currently, the DHS S&T RL Calculator has generic types of milestones presented as questions that have no more weight than a previous or following question. Further, a user can achieve any RL without achieving lower RLs because there is no requirement that the level below, or specific steps need to be achieved first. HSSAI recommends that certain questions be identified as mandatory for passing to the next RL. In this way, PMs would be assured that all projects are addressing the same criterion for a given level and when a technology has been deemed RL 5, for example, have an understanding of exactly what has been accomplished with that classification….Develop guidelines for specific applications of the calculator. While this task focused on DHS S&T Chem/Bio Division PMs, the results of an assessment may vary by user. A laboratory PM, for example, may require different information than a sponsoring organization (e.g., manufacturing questions may not impact a laboratory‘s information collection in RLs 1-3, but may impact a sponsoring organization‘s willingness to assume responsibility for a technology development). [pg43 para4~5] Requirements Traceability Matrix: (1) Provides a method for tracking the functional requirements and their implementation through the development process. (2) Cross matrix that traces the requirements through each stage of the requirements gathering process. High level concepts will be matched to scope items which will map to individual requirements which will map to corresponding functions. This matrix should also take into account any changes in scope during the life of the project. At the end of a project, this matrix should show each function built into a system, its source and the reason that any stated requirements may not have been delivered…Requirements Tracking System: Includes two facets: requirements management and requirements traceability. 1) Requirements management: management of all requirements received by or generated by the project, including both technical and nontechnical requirements as well as those requirements levied on the project by the organization. 2) Requirements traceability: evidence of an association between a requirement and its source requirement, its implementation, and its verification. (see Requirements Traceability Matrix)…[pg47 para4] Software Domain Analysis: Generally the first step in attempting to design a new piece of software, whether it be an addition to an existing software, a new application, a new component or a whole new system. It is an important prelude to extracting and gathering the requirements. The more knowledgeable developers are about the domain, the less work required. [pg48 para6] Supportability Data: A key component of availability. It includes design, technical support data, and maintenance procedures to facilitate detection, isolation, and timely repair and/or replacement of system anomalies. This includes factors such as diagnostics, prognostics, real time maintenance data collection, and human system integration considerations. [pg51 para2] Test and Evaluation (T&E): Occurs during all major phases of the development life cycle, beginning with system planning and continuing through the operations and maintenance phase. Ensures standardized identification, refinement, and traceability of the requirements as such requirements are allocated to the system components.)
generate for display a first graphical user interface having selectable objects to configure the at least one exit criteria, the selectable objects including a first selectable object to set the assigned value of the at least one satisfaction level and a second selectable object to set whether the at least one exit criteria is to be enforced; (in at least [pg19 para 1~2] Figure 3: Green and yellow set points. In this example, the user must answer 100% of the questions for a given level to achieve “green.” If the user answers between 99.9% and 75%, the level will be yellow. Any percentage below 75 will show red.... Apply? (Y/N): There is a drop-down menu here for ‗Y‘ or ‗N‘. The default setting is that all questions apply. The user can decide that certain questions do not apply to the project/technology being evaluated. Entering an ‗N‘ in this field will remove a question from the evaluation (green Y‘ turns to red N‘). The question will still appear in the list, but any answer supplied will be ignored in the calculations.)
based on a selection of the second selectable object to enforce the at least one exit criteria, ...  (in at least [pg19 para 1~2] Figure 3: Green and yellow set points. In this example, the user must answer 100% of the questions for a given level to achieve “green.” If the user answers between 99.9% and 75%, the level will be yellow. Any percentage below 75 will show red.... Apply? (Y/N): There is a drop-down menu here for ‗Y‘ or ‗N‘. The default setting is that all questions apply. The user can decide that certain questions do not apply to the project/technology being evaluated. Entering an ‗N‘ in this field will remove a question from the evaluation (green Y‘ turns to red N‘). The question will still appear in the list, but any answer supplied will be ignored in the calculations.)
generate for display in an electronic display a second graphical user interface to display the status of the at least one exit criteria, the second graphical user interface having a status indicator to display an actual value of the at least one satisfaction level relative to the assigned value of the at least one satisfaction level (in at least [pg20 para 2~5] the calculator sums responses to questions for a given category and RL from the list of questions and follows a few pre-defined rules: summation of all questions answered ―yes,‖ some percentage of ―yes,‖ ―not applicable,‖ and ―not answered.‖ As the questions posed are answered, the calculator displays a red, green, yellow color-coded scale associated with each category of question (this will appear in the upper section of the worksheet)...The calculator contains two user-defined thresholds or ―set points‖: green and yellow. As questions are answered, the calculator displays a color-coded scale for that RL according to the set points...The calculator displays a ―green‖ status for a given RL if the percentage of questions answered equals or exceeds the green set point. The default setting for the green set point is 100% (i.e., each question for a given category must be answered 100% to achieve green), but this can be changed by the user...The calculator displays a ―yellow‖ status for a given RL if the percentage of questions answered equals or exceeds the yellow set point, but is below the green set point. The default setting for the yellow set point is 75% (i.e., the combined totals of all the questions in that category for that RL must equal 75% or greater to achieve yellow).)


Using open-source information, HSI analysts gathered information specific to TRL scales and historical modifications of those scales. They met with various DHS S&T stakeholders to facilitate development of end user requirements, and then attempted to clarify ambiguous RL questions, define all terms used in a DHS-specific orientation, and apply the lessons learned from historical modifications….Develop entrance and exit criteria for each RL category. Currently, the DHS S&T RL Calculator has generic types of milestones presented as questions that have no more weight than a previous or following question. Further, a user can achieve any RL without achieving lower RLs because there is no requirement that the level below, or specific steps need to be achieved first. HSSAI recommends that certain questions be identified as mandatory for passing to the next RL. In this way, PMs would be assured that all projects are addressing the same criterion for a given level and when a technology has been deemed RL 5, for example, have an understanding of exactly what has been accomplished with that classification….Develop guidelines for specific applications of the calculator. While this task focused on DHS S&T Chem/Bio Division PMs, the results of an assessment may vary by user. A laboratory PM, for example, may require different information than a sponsoring organization (e.g., manufacturing questions may not impact a laboratory‘s information collection in RLs 1-3, but may impact a sponsoring organization‘s willingness to assume responsibility for a technology development).… Requirements Traceability Matrix: (1) Provides a method for tracking the functional requirements and their implementation through the development process. (2) Cross matrix that traces the requirements through each stage of the requirements gathering process. High level concepts will be matched to scope items which will map to individual requirements which will map to corresponding functions. This matrix should also take into account any changes in scope during the life of the project. At the end of a project, this matrix should show each function built into a system, its source and the reason that any stated requirements may not have been delivered…Requirements Tracking System: Includes two facets: requirements management and requirements traceability. 1) Requirements management: management of all requirements received by or generated by the project, including both technical and nontechnical requirements as well as those requirements levied on the project by the organization. 2) Requirements traceability: evidence of an association between a requirement and its source requirement, its implementation, and its verification. (see Requirements Traceability Matrix)…Software Domain Analysis: Generally the first step in attempting to design a new piece of software, whether it be an addition to an existing software, a new application, a new component or a whole new system. It is an important prelude to extracting and gathering the requirements. The more knowledgeable developers are about the domain, the less work required…Supportability Data: A key component of availability. It includes design, technical support data, and maintenance procedures to facilitate detection, isolation, and timely repair and/or replacement of system anomalies. This includes factors such as diagnostics, prognostics, real time maintenance data collection, and human system integration considerations…Test and Evaluation (T&E): Occurs during all major phases of the development life cycle, beginning with system planning and continuing through the operations and maintenance phase. Ensures standardized identification, refinement, and traceability of the requirements as such requirements are allocated to the system components…% Complete: The user ―answers‖ each question according to a percentage of 100 completed. For example, if the question is successfully answered as ‗yes‘, the user will check the box that indicates 100%. If the answer is a partial ‗yes‘, but not 100%, a percentage of 100 can also be inserted manually by changing the green 100 or by using the sliding bar associated with the question. Default for all questions is ‗no‘ or 0%. Answers provided will appear in the Summary Report. The green cell displays 100 by default and is technically counted as “0%” or not completed unless the checkbox is manually clicked or a different value is added…The calculator displays a ―green‖ status for a given RL if the percentage of questions answered equals or exceeds the green set point. The default setting for the green set point is 100% (i.e., each question for a given category must be answered 100% to achieve green), but this can be changed by the user…The calculator displays a ―yellow‖ status for a given RL if the percentage of questions answered equals or exceeds the yellow set point, but is below the green set point. The default setting for the yellow set point is 75% (i.e., the combined totals of all the questions in that category for that RL must equal 75% or greater to achieve yellow)…Green indicates a satisfactory completion of the given level. Yellow indicates a percentage lower than green, and red indicates the user has not completed the level to a satisfactory degree…dialog box will pop up…This can be quantified in terms of volumes of data, trends, frequency of updating, etc, in order to estimate if the new system will perform adequately or not. (also known as Technology and System Feasibility), as taught by DHS, with a efforts to improve processes, motivate and educate employees, and enhance information systems—its ability to learn and improve…2) continuation and improvement of a designed solution; testing a designed solution…The objective is to balance needs and available capability with resources, and to put capability into the hands of the user quickly. The success of the strategy depends on consistent and continuous definition of requirements, and the maturation of technologies that lead to disciplined development and production of systems that provide increasing capability towards a materiel concept…The ease with which a software system (or system component) can be modified to correct faults, improve performance, or other attributes, or adapt to a changed environment…by improving the function or reducing the cost….The objective was to improve the transition of technologies into and out of development within S&T, provide more uniformity in program management, improve the documentation of technology readiness decisions, and facilitate development of TRA methodologies, including entrance and exit criteria for a given maturity level throughout the development life cycle of a technology within a DHS program…improvements in existing methodologies and development of alternative methodologies to assess RLs is an ongoing field of study. In an effort to address readiness attributes not captured when using the NASA or DoD TRL scale, numerous types of readiness levels have been created since the inception of TRLs, including MRLs, PRLs, Integration Readiness Levels (IRLs), and System Readiness Levels (SRLs). Further, some of these new methodologies suggest assessing a combination of scales in order to generate a more accurate picture of a technology‘s maturity…Domain analysis will facilitate a better understanding of what is being said by experts….interested in assessing technology and associated programs. HSI facilitated developing end user requirements with DHS S&T potential users…It is an analysis of possible alternative solutions to a problem and a recommendation on the best alternative...., as recited in DHS.


As per Claim 2, Davies teaches:  (Currently Amended) The computing system of claim 1, wherein the instructions further cause the processor to 
graphically present the status of the at least one exit criteria based on a relative position of the status indicator to ...  of the at least one satisfaction level.  (in at least [0168] discloses Traffic light Status Indicators are used to summarize Schedule, Cost, and Risk status information for Programs, Phases, and Deliverables. Status Indicators change colors automatically based on the status of the Program, Phase, or Deliverable respectively. The amount of variance required to turn a Status Indicator from one color to another (e.g. green to yellow, or yellow to red) is defined by Tolerance Limits set by Process Architects. A Status Indicator is also used to summarize the overall health of the Program, its Phases, and their Deliverables. [0261] discloses A required Deliverable is also considered an exit criteria for the Phase's Gate Review. )

While implied, Davies do not expressly disclose the following features, which however are taught by DHS:
graphically present the status of the at least one exit criteria based on a relative position of the status indicator to a position of the assigned value of the at least one satisfaction level (in at least [pg20 para 2~5] Figure 5: Example of RL layout.  the calculator sums responses to questions for a given category and RL from the list of questions and follows a few pre-defined rules: summation of all questions answered ―yes,‖ some percentage of ―yes,‖ ―not applicable,‖ and ―not answered.‖ As the questions posed are answered, the calculator displays a red, green, yellow color-coded scale associated with each category of question (this will appear in the upper section of the worksheet)...The calculator contains two user-defined thresholds or ―set points‖: green and yellow. As questions are answered, the calculator displays a color-coded scale for that RL according to the set points...The calculator displays a ―green‖ status for a given RL if the percentage of questions answered equals or exceeds the green set point. The default setting for the green set point is 100% (i.e., each question for a given category must be answered 100% to achieve green), but this can be changed by the user...The calculator displays a ―yellow‖ status for a given RL if the percentage of questions answered equals or exceeds the yellow set point, but is below the green set point. The default setting for the yellow set point is 75% (i.e., the combined totals of all the questions in that category for that RL must equal 75% or greater to achieve yellow).)

The reason and rationale to combine Davies and DHS is the same as recited above. 


As per Claim 3, Davies teaches:  (Currently Amended) The computing system of claim 1, wherein the instructions further cause the processor to 
enable manual user manipulation of the first selectable object ... the assigned value of the at least one satisfaction level. (in at least [0168] discloses Traffic light Status Indicators are used to summarize Schedule, Cost, and Risk status information for Programs, Phases, and Deliverables. Status Indicators change colors automatically based on the status of the Program, Phase, or Deliverable respectively. The amount of variance required to turn a Status Indicator from one color to another (e.g. green to yellow, or yellow to red) is defined by Tolerance Limits set by Process Architects. A Status Indicator is also used to summarize the overall health of the Program, its Phases, and their Deliverables…a Program Manager is responsible for manually changing its color. [0261] discloses A required Deliverable is also considered an exit criteria for the Phase's Gate Review.)   

While implied, Davies do not expressly disclose the following features, which however are taught by DHS:
enable manual user manipulation of the first selectable object to set the assigned value of the at least one satisfaction level (in at least [pg20 para 2~5] Figure 5: Example of RL layout. the calculator sums responses to questions for a given category and RL from the list of questions and follows a few pre-defined rules: summation of all questions answered ―yes,‖ some percentage of ―yes,‖ ―not applicable,‖ and ―not answered.‖ As the questions posed are answered, the calculator displays a red, green, yellow color-coded scale associated with each category of question (this will appear in the upper section of the worksheet)...The calculator contains two user-defined thresholds or ―set points‖: green and yellow. As questions are answered, the calculator displays a color-coded scale for that RL according to the set points...The calculator displays a ―green‖ status for a given RL if the percentage of questions answered equals or exceeds the green set point. The default setting for the green set point is 100% (i.e., each question for a given category must be answered 100% to achieve green), but this can be changed by the user...The calculator displays a ―yellow‖ status for a given RL if the percentage of questions answered equals or exceeds the yellow set point, but is below the green set point. The default setting for the yellow set point is 75% (i.e., the combined totals of all the questions in that category for that RL must equal 75% or greater to achieve yellow).)

The reason and rationale to combine Davies and DHS is the same as recited above. 


As per Claim 4, Davies teaches:  (Currently Amended) The computing system of claim 3, 
wherein the first selectable object includes ... to designate a plurality of status categories displayed using a corresponding plurality of colors. (in at least [0040] discloses notification of slips in schedule (via traffic light indicators) are only escalated to higher level reports if they occur along the critical path, supporting management by exception and ensuring development time is minimized. Therefore, if top-level traffic light is red, it means a critical path task has slipped. [0168] discloses Traffic light Status Indicators are used to summarize Schedule, Cost, and Risk status information for Programs, Phases, and Deliverables. Status Indicators change colors automatically based on the status of the Program, Phase, or Deliverable respectively. The amount of variance required to turn a Status Indicator from one color to another (e.g. green to yellow, or yellow to red) is defined by Tolerance Limits set by Process Architects. A Status Indicator is also used to summarize the overall health of the Program, its Phases, and their Deliverables…a Program Manager is responsible for manually changing its color.)    


While implied, Davies do not expressly disclose the following features, which however are taught by DHS:
wherein the first selectable object includes a graphical slider to designate a plurality of status categories displayed using a corresponding plurality of colors (in at least [pg20 para 2~5] Figure 5: Example of RL layout. the calculator sums responses to questions for a given category and RL from the list of questions and follows a few pre-defined rules: summation of all questions answered ―yes,‖ some percentage of ―yes,‖ ―not applicable,‖ and ―not answered.‖ As the questions posed are answered, the calculator displays a red, green, yellow color-coded scale associated with each category of question (this will appear in the upper section of the worksheet)...The calculator contains two user-defined thresholds or ―set points‖: green and yellow. As questions are answered, the calculator displays a color-coded scale for that RL according to the set points...The calculator displays a ―green‖ status for a given RL if the percentage of questions answered equals or exceeds the green set point. The default setting for the green set point is 100% (i.e., each question for a given category must be answered 100% to achieve green), but this can be changed by the user...The calculator displays a ―yellow‖ status for a given RL if the percentage of questions answered equals or exceeds the yellow set point, but is below the green set point. The default setting for the yellow set point is 75% (i.e., the combined totals of all the questions in that category for that RL must equal 75% or greater to achieve yellow).)

The reason and rationale to combine Davies and DHS is the same as recited above. 


As per Claim 5, Davies teaches:  (Currently Amended) The computing system of claim 1, 
wherein the ..., to selectively enable and disable enforcement of the at least one exit criteria.  (in at least [0046] discloses A Business Object Model according to specific embodiments of the present invention is unique in its ability to enforce process (how, when, and by who things get done) during the planning and execution of a program. Further, no other application facilitates the selection of an applicable subset of lifecycles based on criteria entered during program creation. [0048] discloses In the case of Pass and Conditional Pass, options are provided to continue work in a subsequent phase. Selecting this option causes incomplete deliverables and resources to be replicated in another phase. Other applications support gate reviews using only checklists where users check off items that have been complete in the phase. [0158] discloses Lifecycle selection process provides a Lifecycle that matches Program requirements, a Program Manager will likely have to tailor a Lifecycle to fit the unique requirements of a particular Program. [0183] discloses FIG. 19 is an example graphical interface showing an example Gate Review Approval Summary Screen [0185] discloses a Conditional Pass, most of the Phase's exit criteria are considered met, and the Program can proceed to the next Phase(s) under the condition that incomplete, required Deliverables must be trasfered to future Phases. i.e. not enforced, Upon changing the Gate Review state to Conditional Pass a Deliverable Transfer screen appears and allows a user for each Required Deliverable select the Target Phase, for Optional Deliverables to select a Target phase or choose a “No Target Phase” option. Any required, incomplete Deliverables become Suspended and copies of them are placed in the Phase(s) the GateKeeper selects. These new Deliverables are Pending and will later be activated to allow work on them to continue. )  

While implied, Davies do not expressly disclose the following features, which however are taught by DHS:
... second selectable object includes a manipulable at least one enforcement toggle, ....  (in at least [pg20 para 2~5] Figure 5: Example of RL layout. the calculator sums responses to questions for a given category and RL from the list of questions and follows a few pre-defined rules: summation of all questions answered ―yes,‖ some percentage of ―yes,‖ ―not applicable,‖ and ―not answered.‖ As the questions posed are answered, the calculator displays a red, green, yellow color-coded scale associated with each category of question (this will appear in the upper section of the worksheet)...The calculator contains two user-defined thresholds or ―set points‖: green and yellow. As questions are answered, the calculator displays a color-coded scale for that RL according to the set points...The calculator displays a ―green‖ status for a given RL if the percentage of questions answered equals or exceeds the green set point. The default setting for the green set point is 100% (i.e., each question for a given category must be answered 100% to achieve green), but this can be changed by the user...The calculator displays a ―yellow‖ status for a given RL if the percentage of questions answered equals or exceeds the yellow set point, but is below the green set point. The default setting for the yellow set point is 75% (i.e., the combined totals of all the questions in that category for that RL must equal 75% or greater to achieve yellow).)  
 
The reason and rationale to combine Davies and DHS is the same as recited above. 


As per Claim 6, Davies teaches:  (Currently Amended) The computing system of claim 1, wherein the instructions further cause the processor to 
graphically present the second graphical user interface to display the status of the at least one exit criteria based on a tooltip ... window. (in at least [0116] discloses A Lifecycle is a process model that can be used as a template to guide a Program through to completion… A Lifecycle is a complete roadmap that outlines how to get from an idea to a successful new product. It contains everything team members will need to accomplish their assignments along the way, including document templates, examples of work, electronic forms, etc. [0124] discloses A Deliverable is a clearly defined, formal outcome. Various tools such as workflows, electronic forms, and document templates can be provided to help complete Deliverables. [0161] discloses FIG. 12 is an example of two graphical interfaces showing a Skill-Based User Search and Impact Analysis [0159] discloses A Program Schedule Report displays overall Program Schedule status and a detailed Schedule roll-up summary for each Phase (See FIG. 20). A user can drill down to obtain more detailed information for each Phase by clicking on the Phase traffic light indicator. [0262] discloses A Deliverable object represents a clearly defined, formal output or work product generally associated with a Phase. FIG. 38 is an example graphical interface illustrating Deliverable Contents according to specific embodiments of the present invention. Various tools such as Workflows, Electronic Forms, and Document Templates are available to complete Deliverables. In addition to these tools, a deliverable can contain Resources, Costs, and Risks.)   

While implied, Davies do not expressly disclose the following features, which however are taught by DHS:
…pop-up window (in at least [pg15 para4] dialog box will pop up)

The reason and rationale to combine Davies and DHS is the same as recited above. 


As per Claim 7, Davies teaches:  (Previously Presented) The computing system of claim 1, 
wherein the instructions further cause the processor to generate a trend estimate of a … change of the source information, and (in at least [0036] discloses when a change is made to a lifecycle that results in a change in its schedule (such as adding, removing, moving, and/or modifying objects), the schedule is automatically recalculated to ensure earliest completion date given the dependencies between lifecycle objects. [0038] discloses Colors of the indicator is determined by variance of Forecast to Plan values for schedule and cost. The degree of variance required to change status indicator color is determined by user-configured tolerance limits. Overrides to automatic status indicator colors can be manually set. While indicators that change color when certain tolerances are met are fairly common, most are retroactive and only notify users when things are out of control. [0130] discloses Resources have Start Dates, Finish Dates, Duration, and Work plan estimates [0148] discloses change data for Forecast and Actual. Thus, as described elsewhere herein, the overall system can detect slippage in Plans by comparing various user's Forecast and Actual data to the Plan data…comparing various user's Forecast and Actual data to the Plan data. In some embodiments, however, Plan and Forecast data can change, however, in response to other Object changes, (such as a delay or speed up in an earlier phase) and this change will be reflected globally to all users. Where there are object dependencies, Work, Cost, Duration, Start Date, and Finish Date data can also change to reflect changes in other objects. [0172] discloses The Development Engine supports a living schedule, where actual performance impacts downstream activities. Schedule changes ripple through the plan and expand or contract it accordingly. [0180] discloses Risks can be associated with Programs, Phases, and Deliverables. Known Risks can be added during the planning stages, and tracked over the course of the program. [0185] discloses Upon changing the Gate Review state to Conditional Pass a Deliverable Transfer screen appears and allows a user for each Required Deliverable select the Target Phase, for Optional Deliverables to select a Target phase or choose a “No Target Phase” option. [0220] discloses The Program Metrics Report displays overall Program Metric values based on the last completed Gate Review. FIG. 23 is an example graphical interface. ) 
generate at least one recommended satisfaction level for the at least one exit criteria … the trend estimate, wherein the instructions further cause the processor to update the trend estimate responsive to source information being collected.  (in at least [0038] discloses compares real-time forecast data to plan data, thereby generate a proactive notification that warns of potential cost overruns or delays. [0148] discloses the overall system can detect slippage in Plans by comparing various user's Forecast and Actual data to the Plan data. In some embodiments, however, Plan and Forecast data can change, however, in response to other Object changes, (such as a delay or speed up in an earlier phase) and this change will be reflected globally to all users. Where there are object dependencies, Work, Cost, Duration, Start Date, and Finish Date data can also change to reflect changes in other objects. [0172] discloses a Program is made Active, the software system will automate the execution of the Program's Lifecycle through to completion. As the team completes the different Resource Assignments, Deliverables, and ultimately Phases, the system updates status information in real time, providing information on performance to Schedule, Cost, Risk, and Metrics. The Development Engine supports a living schedule, where actual performance impacts downstream activities. Schedule changes ripple through the plan and expand or contract it accordingly. [0175] discloses Reviewing Plan values for Schedule, Work, and Cost (Once the Phase is activated, plan values for Schedule, Work, and Cost cannot be modified—any subsequent changes in these areas are made to the Forecast values).  [0183] discloses determine one of three possible outcomes of the Gate Review: Pass, Conditional Pass, and Fail. GateKeepers receive a task to this effect in their Personal Workspace Tasks List. GateKeeprs can enter their disposition as well as view the other GateKeepers dispositions on the Gate Review Approval screen. Once a consensus is reached the final gate decision can be made. [0188] discloses The result is a living schedule that instantly adapts to the progress on the Program and reflects slips and contractions in the schedule in real-time. During Program execution, this living schedule is compared to the baseline Plan to evaluate Program performance. [0192] discloses Schedule slips along the critical path are brought to the surface quickly through indicators (such as traffic light Status Indicators). A user can drill down into the schedule to get to the source of the problem by clicking on the Status Indicator FIG. 20 is an example graphical interface showing schedule Reports for a Program/Lifecycle, a Phase, and a Deliverable [0200] discloses Variance—Phase Schedule variance calculates as the ratio of forecast duration to plan duration. This is an indication of what phases have caused or are causing delays. [0245] discloses As Phases, Deliverables, and Resources are added to the Lifecycle, the Development Engine will automatically generate summary Schedule, Cost, and Risk information. At any time, the information is available from the Lifecycle Schedule, Lifecycle Cost, and Lifecycle Risk screens [0247] discloses Development Engine will calculate a Plan Finish Date based on Resource duration, Deliverable relationships, and Phase relationships (this date will always reflect the fastest time-to-market). )  

While implied, Davies do not expressly disclose the following features, which however are taught by DHS:
…a trend estimate of a frequency of change of the source information… (in at least [pg2 para2] improve the documentation of technology readiness decisions, and facilitate development of TRA methodologies, including entrance and exit criteria for a given maturity level throughout the development life cycle of a technology within a DHS program [pg33 para1] This can be quantified in terms of volumes of data, trends, frequency of updating, etc, in order to estimate if the new system will perform adequately or not. (also known as Technology and System Feasibility)
…exit criteria based on the trend estimate… (in at least [pg33 para1] This can be quantified in terms of volumes of data, trends, frequency of updating, etc, in order to estimate if the new system will perform adequately or not. (also known as Technology and System Feasibility) [pg33 para3] Exit Criteria: Program-specific accomplishments that must be demonstrated before a program can progress further in the current acquisition phase, or transition to the next acquisition phase. Exit criteria are normally selected to track progress in important technical, schedule, or management risk areas. They serve as gates that, when successfully passed or exited, demonstrate that the program is on track to achieve its final program goals and should be allowed to continue with additional activities within an acquisition phase or be considered for continuation into the next acquisition phase. Exit criteria are some level of demonstrated performance outcome (e.g., level of engine thrust), the accomplishment of some process at some level of efficiency (e.g., manufacturing yield), or successful accomplishment of some event (e.g., first flight), or some other criterion (e.g., establishment of a training program or inclusion of a particular clause in the follow-on contract) that indicates that aspect of the program is progressing satisfactorily. [pg40 para3] (1) Those operational and support characteristics of the system that allow it to effectively and efficiently perform its assigned mission over time. The support characteristics of the system include both supportability aspects of the design and the support elements necessary for system operation. (2) Comparison between the outputs obtained and the set goals for outputs of a process. (3) A quantitative measure characterizing a physical or functional attribute relating to the execution of an operation or function. Performance attributes include quantity (how many or how much), quality (how well), coverage (how much area, how far), timeliness (how responsive, how frequent), and readiness (availability, mission/operational readiness). Performance is an attribute for all systems, people, products, and processes including those for development, production, verification, deployment, operations, support, training, and disposal. Thus, supportability parameters, manufacturing process variability, reliability, and so forth, are all performance measures. [pg48 para3] Those requirements are refined through demonstration and risk management; there is continuous user feedback; and each increment provides the user the best possible capability. The requirements for future increments depend on feedback from users and technology maturation)

The reason and rationale to combine Davies and DHS is the same as recited above. 


As per Claim 9, Davies teaches:  (Currently Amended) The computing system of claim 1, wherein the instructions further cause the processor to 
update the status of the at least one exit criteria according to how frequently at least one connected source information is to update. (in at least [0034] discloses keep track of plan information and rely on periodic user updates to see how they are performing to plan [0036] discloses when a change is made to a lifecycle that results in a change in its schedule (such as adding, removing, moving, and/or modifying objects), the schedule is automatically recalculated to ensure earliest completion date given the dependencies between lifecycle objects. [0144] discloses Real-time status reports on cost, schedule, risks, and metrics keep users informed of Program progress [0188] discloses The result is a living schedule that instantly adapts to the progress on the Program and reflects slips and contractions in the schedule in real-time. [0227] discloses automating the execution of Programs, it gathers progress information and reports it in the form of real-time cost, schedule, resource, risk, and metric reports. The invention can roll-up this information into multi-Program reports that make use of indicators (e.g. traffic lights) to help managers identify trouble spots. [0229] discloses performance is analyzed on an ongoing basis, Program attractiveness is usually assessed at strategic Gate Reviews that occur periodically during the product Lifecycle. Gate reviews typically occur at the end of Phases)  


As per Claim 11
assigning a plurality of satisfaction levels to a corresponding one of the at least one exit criteria, wherein the the second graphical user interface is to indicate which satisfaction level among the plurality of satisfaction levels is reached based on a color.  (in at least in at least [0023] discloses a gate review cannot be complete until all the questionnaires are complete or a program cannot be completed until all its phases are complete…when a deliverable has a start to finish relationships with another, it cannot go active until the predecessor deliverable is complete...workflow process in a deliverable is automatically initiated when the deliverable becomes active. When a phase is activated the deliverables it contains are activated (depending on their relationships)  [0046] discloses A Business Object Model according to specific embodiments of the present invention is unique in its ability to enforce process (how, when, and by who things get done) during the planning and execution of a program. Further, no other application facilitates the selection of an applicable subset of lifecycles based on criteria entered during program creation [0152] Phase information is presented graphically showing which Phases in the Lifecycle are Pending or Planning, Active, and Complete. For example, phases can be indicated on a display or printout as follows: Complete (blue or dark gray), Active (yellow or light gray), Pending or Planning state (white). [0168] discloses Traffic light Status Indicators are used to summarize Schedule, Cost, and Risk status information for Programs, Phases, and Deliverables. Status Indicators change colors automatically based on the status of the Program, Phase, or Deliverable respectively. The amount of variance required to turn a Status Indicator from one color to another (e.g. green to yellow, or yellow to red) is defined by Tolerance Limits set by Process Architects. A Status Indicator is also used to summarize the overall health of the Program, its Phases, and their Deliverables. [0184] discloses In the event of a Pass, the Phase's exit criteria are considered met, and the Program can proceed to the next Phase (or Phases in the case of certain relationships).  [0261] discloses A required Deliverable is also considered an exit criteria for the Phase's Gate Review. )


As per Claim 12
wherein the plurality of satisfaction levels are manually adjustable.  (in at least [0168] discloses Traffic light Status Indicators are used to summarize Schedule, Cost, and Risk status information for Programs, Phases, and Deliverables. Status Indicators change colors automatically based on the status of the Program, Phase, or Deliverable respectively. The amount of variance required to turn a Status Indicator from one color to another (e.g. green to yellow, or yellow to red) is defined by Tolerance Limits set by Process Architects. A Status Indicator is also used to summarize the overall health of the Program, its Phases, and their Deliverables…a Program Manager is responsible for manually changing its color. [0261] discloses A required Deliverable is also considered an exit criteria for the Phase's Gate Review.) 


As per Claim 14, Davies teaches: (Previously Presented) The storage medium of claim 13, further comprising instructions that cause the computing system to 
generate a trend estimate of … change of the source information, and (in at least [0036] discloses when a change is made to a lifecycle that results in a change in its schedule (such as adding, removing, moving, and/or modifying objects), the schedule is automatically recalculated to ensure earliest completion date given the dependencies between lifecycle objects. [0038] discloses Colors of the indicator is determined by variance of Forecast to Plan values for schedule and cost. The degree of variance required to change status indicator color is determined by user-configured tolerance limits. Overrides to automatic status indicator colors can be manually set. While indicators that change color when certain tolerances are met are fairly common, most are retroactive and only notify users when things are out of control. [0130] discloses Resources have Start Dates, Finish Dates, Duration, and Work plan estimates [0148] discloses change data for Forecast and Actual. Thus, as described elsewhere herein, the overall system can detect slippage in Plans by comparing various user's Forecast and Actual data to the Plan data…comparing various user's Forecast and Actual data to the Plan data. In some embodiments, however, Plan and Forecast data can change, however, in response to other Object changes, (such as a delay or speed up in an earlier phase) and this change will be reflected globally to all users. Where there are object dependencies, Work, Cost, Duration, Start Date, and Finish Date data can also change to reflect changes in other objects. [0172] discloses The Development Engine supports a living schedule, where actual performance impacts downstream activities. Schedule changes ripple through the plan and expand or contract it accordingly. [0180] discloses Risks can be associated with Programs, Phases, and Deliverables. Known Risks can be added during the planning stages, and tracked over the course of the program. [0185] discloses Upon changing the Gate Review state to Conditional Pass a Deliverable Transfer screen appears and allows a user for each Required Deliverable select the Target Phase, for Optional Deliverables to select a Target phase or choose a “No Target Phase” option. [0220] discloses The Program Metrics Report displays overall Program Metric values based on the last completed Gate Review. FIG. 23 is an example graphical interface. ) 
generate a time prediction corresponding to how long it will take to reach the plurality of satisfaction levels for the at least one exit criteria … the trend estimate, wherein the instructions cause the computing system to update the trend estimate responsive to source information being collected. (in at least [0023] discloses How each business object behaves (what it can do at what time) depends on business rules [0038] discloses compares real-time forecast data to plan data, thereby generate a proactive notification that warns of potential cost overruns or delays. [0148] discloses the overall system can detect slippage in Plans by comparing various user's Forecast and Actual data to the Plan data. In some embodiments, however, Plan and Forecast data can change, however, in response to other Object changes, (such as a delay or speed up in an earlier phase) and this change will be reflected globally to all users. Where there are object dependencies, Work, Cost, Duration, Start Date, and Finish Date data can also change to reflect changes in other objects. [0172] discloses a Program is made Active, the software system will automate the execution of the Program's Lifecycle through to completion. As the team completes the different Resource Assignments, Deliverables, and ultimately Phases, the system updates status information in real time, providing information on performance to Schedule, Cost, Risk, and Metrics. The Development Engine supports a living schedule, where actual performance impacts downstream activities. Schedule changes ripple through the plan and expand or contract it accordingly. [0175] discloses Reviewing Plan values for Schedule, Work, and Cost (Once the Phase is activated, plan values for Schedule, Work, and Cost cannot be modified—any subsequent changes in these areas are made to the Forecast values).  [0183] discloses determine one of three possible outcomes of the Gate Review: Pass, Conditional Pass, and Fail. GateKeepers receive a task to this effect in their Personal Workspace Tasks List. GateKeeprs can enter their disposition as well as view the other GateKeepers dispositions on the Gate Review Approval screen. Once a consensus is reached the final gate decision can be made. [0188] discloses The result is a living schedule that instantly adapts to the progress on the Program and reflects slips and contractions in the schedule in real-time. During Program execution, this living schedule is compared to the baseline Plan to evaluate Program performance. [0192] discloses Schedule slips along the critical path are brought to the surface quickly through indicators (such as traffic light Status Indicators). A user can drill down into the schedule to get to the source of the problem by clicking on the Status Indicator FIG. 20 is an example graphical interface showing schedule Reports for a Program/Lifecycle, a Phase, and a Deliverable [0197] discloses Duration—Plan, Forecast, and Actual Phase Duration [0200] discloses Variance—Phase Schedule variance calculates as the ratio of forecast duration to plan duration. This is an indication of what phases have caused or are causing delays. [0245] discloses As Phases, Deliverables, and Resources are added to the Lifecycle, the Development Engine will automatically generate summary Schedule, Cost, and Risk information. At any time, the information is available from the Lifecycle Schedule, Lifecycle Cost, and Lifecycle Risk screens [0247] discloses Development Engine will calculate a Plan Finish Date based on Resource duration, Deliverable relationships, and Phase relationships (this date will always reflect the fastest time-to-market). )    

While implied, Davies do not expressly disclose the following features, which however are taught by DHS:
... a trend estimate of a frequency of change of the source information, and (in at least [pg2 para2] improve the documentation of technology readiness decisions, and facilitate development of TRA methodologies, including entrance and exit criteria for a given maturity level throughout the development life cycle of a technology within a DHS program [pg33 para1] This can be quantified in terms of volumes of data, trends, frequency of updating, etc, in order to estimate if the new system will perform adequately or not. (also known as Technology and System Feasibility) )
…exit criteria based on the trend estimate… (in at least [pg33 para1] This can be quantified in terms of volumes of data, trends, frequency of updating, etc, in order to estimate if the new system will perform adequately or not. (also known as Technology and System Feasibility) [pg33 para3] Exit Criteria: Program-specific accomplishments that must be demonstrated before a program can progress further in the current acquisition phase, or transition to the next acquisition phase. Exit criteria are normally selected to track progress in important technical, schedule, or management risk areas. They serve as gates that, when successfully passed or exited, demonstrate that the program is on track to achieve its final program goals and should be allowed to continue with additional activities within an acquisition phase or be considered for continuation into the next acquisition phase. Exit criteria are some level of demonstrated performance outcome (e.g., level of engine thrust), the accomplishment of some process at some level of efficiency (e.g., manufacturing yield), or successful accomplishment of some event (e.g., first flight), or some other criterion (e.g., establishment of a training program or inclusion of a particular clause in the follow-on contract) that indicates that aspect of the program is progressing satisfactorily. [pg40 para3] (1) Those operational and support characteristics of the system that allow it to effectively and efficiently perform its assigned mission over time. The support characteristics of the system include both supportability aspects of the design and the support elements necessary for system operation. (2) Comparison between the outputs obtained and the set goals for outputs of a process. (3) A quantitative measure characterizing a physical or functional attribute relating to the execution of an operation or function. Performance attributes include quantity (how many or how much), quality (how well), coverage (how much area, how far), timeliness (how responsive, how frequent), and readiness (availability, mission/operational readiness). Performance is an attribute for all systems, people, products, and processes including those for development, production, verification, deployment, operations, support, training, and disposal. Thus, supportability parameters, manufacturing process variability, reliability, and so forth, are all performance measures. [pg48 para3] Those requirements are refined through demonstration and risk management; there is continuous user feedback; and each increment provides the user the best possible capability. The requirements for future increments depend on feedback from users and technology maturation.)

The reason and rationale to combine Davies and DHS is the same as recited above. 


As per Claim 15, Davies teaches: (Previously Presented) The storage medium of claim 14, 
further comprising instructions that cause the computing system to generate a recommendation to change the plurality of satisfaction levels, … the trend estimate and the time prediction.  (in at least [0023] discloses How each business object behaves (what it can do at what time) depends on business rules [0038] discloses compares real-time forecast data to plan data, thereby generate a proactive notification that warns of potential cost overruns or delays. [0148] discloses the overall system can detect slippage in Plans by comparing various user's Forecast and Actual data to the Plan data. In some embodiments, however, Plan and Forecast data can change, however, in response to other Object changes, (such as a delay or speed up in an earlier phase) and this change will be reflected globally to all users. Where there are object dependencies, Work, Cost, Duration, Start Date, and Finish Date data can also change to reflect changes in other objects. [0168] discloses Traffic light Status Indicators are used to summarize Schedule, Cost, and Risk status information for Programs, Phases, and Deliverables. Status Indicators change colors automatically based on the status of the Program, Phase, or Deliverable respectively. The amount of variance required to turn a Status Indicator from one color to another (e.g. green to yellow, or yellow to red) is defined by Tolerance Limits set by Process Architects. A Status Indicator is also used to summarize the overall health of the Program, its Phases, and their Deliverables. Unlike the Schedule, Cost, and Risk Status Indicators, a Program Manager is responsible for manually changing its color. [0172] discloses a Program is made Active, the software system will automate the execution of the Program's Lifecycle through to completion. As the team completes the different Resource Assignments, Deliverables, and ultimately Phases, the system updates status information in real time, providing information on performance to Schedule, Cost, Risk, and Metrics. The Development Engine supports a living schedule, where actual performance impacts downstream activities. Schedule changes ripple through the plan and expand or contract it accordingly. [0175] discloses Reviewing Plan values for Schedule, Work, and Cost (Once the Phase is activated, plan values for Schedule, Work, and Cost cannot be modified—any subsequent changes in these areas are made to the Forecast values).  [0183] discloses determine one of three possible outcomes of the Gate Review: Pass, Conditional Pass, and Fail. GateKeepers receive a task to this effect in their Personal Workspace Tasks List. GateKeeprs can enter their disposition as well as view the other GateKeepers dispositions on the Gate Review Approval screen. Once a consensus is reached the final gate decision can be made. [0188] discloses The result is a living schedule that instantly adapts to the progress on the Program and reflects slips and contractions in the schedule in real-time. During Program execution, this living schedule is compared to the baseline Plan to evaluate Program performance. [0192] discloses Schedule slips along the critical path are brought to the surface quickly through indicators (such as traffic light Status Indicators). A user can drill down into the schedule to get to the source of the problem by clicking on the Status Indicator FIG. 20 is an example graphical interface showing schedule Reports for a Program/Lifecycle, a Phase, and a Deliverable [0197] discloses Duration—Plan, Forecast, and Actual Phase Duration [0200] discloses Variance—Phase Schedule variance calculates as the ratio of forecast duration to plan duration. This is an indication of what phases have caused or are causing delays. [0245] discloses As Phases, Deliverables, and Resources are added to the Lifecycle, the Development Engine will automatically generate summary Schedule, Cost, and Risk information. At any time, the information is available from the Lifecycle Schedule, Lifecycle Cost, and Lifecycle Risk screens [0247] discloses Development Engine will calculate a Plan Finish Date based on Resource duration, Deliverable relationships, and Phase relationships (this date will always reflect the fastest time-to-market). )  


While implied, Davies do not expressly disclose the following features, which however are taught by DHS:
…based on the trend estimate and the time prediction. (in at least [pg2 para4] Using open-source information, HSI analysts gathered information specific to TRL scales and historical modifications of those scales. They met with various DHS S&T stakeholders to facilitate development of end user requirements, and then attempted to clarify ambiguous RL questions, define all terms used in a DHS-specific orientation, and apply the lessons learned from historical modifications. [pg44 para 5] Defined as taking snapshots of forecasts or plans at different points in time and comparing them in order to gain visibility into changes over time - what changed, how much, and when?...Waterfall diagrams are used to incorporate risk mitigation activities in the standard project management procedures. They differ in this way from a risk register, which tracks and monitors risks separately from other project activities. Extracted from the context of a project network diagram, with the project risks qualitatively tracked over time and divided into three color-coded zones of severity. The red zone corresponds to high or unacceptable risks; the yellow zone corresponds to moderate but unacceptable risks; and the green zone corresponds to low, acceptable risks)

The reason and rationale to combine Davies and DHS is the same as recited above. 



As per Claim 16, Davies teaches:  (Currently Amended) The computing system of claim 1, wherein the instructions cause the processor to 
update the status of the at least one exit criteria automatically in real-time using the analytic tools that run as agents on one or more of the servers, the analytic tools to automatically check an amount of change in the source information.  (in at least [0106]  to a comprehensive networked-enabled software product named Novare™, which in various aspects embodies aspects of the present invention. At present, one version of the Novare™ application is implemented using Livelink®. Livelink® is a scalable collaborative commerce application/programming environment for developing Web-based intranet, extranet and e-business solutions. It will be understood to those of skill in the art that the present invention (including the Novare™ embodiment) can be implemented using other implementation platforms, such as Java, C++, etc. [0109] a network enabled software system for integrating and coordinating the tasks and information needed by a team of users participating in Product Lifecycle Management (PLM). A comprehensive software system according to specific embodiments of the present invention supports the development, launch, and management of products and services through to retirement. As such, methods and systems of the invention can be applied to New Product Development (NPD); New Product Introduction (NPI); End of Life Management (EOL); and Product Portfolio Management (PPM). In specific embodiments, the invention can be understood through a series of graphical interfaces that allow different types of users to perform necessary tasks and review pertinent information. These graphical interfaces, according to specific embodiments of the present invention, can be provided through web browsing application that allows user access over a private network or a public network, such as the Internet. [0168] Traffic light Status Indicators are used to summarize Schedule, Cost, and Risk status information for Programs, Phases, and Deliverables. Status Indicators change colors automatically based on the status of the Program, Phase, or Deliverable respectively. The amount of variance required to turn a Status Indicator from one color to another (e.g. green to yellow, or yellow to red) is defined by Tolerance Limits set by Process Architects. A Status Indicator is also used to summarize the overall health of the Program, its Phases, and their Deliverables. [0329] FIG. 50 shows an information appliance (or digital device) 700 that may be understood as a logical apparatus that can read instructions from media 717 and/or network port 719, which can optionally be connected to server 720 having fixed media 722. Apparatus 700 can thereafter use those instructions to direct server or client logic )


As per Claim 17, Davies teaches:   (Currently Amended) The computing system of claim 1, wherein the instructions cause the processor to 
generate ... selection object for each of the at least one exit criteria, wherein a determination of a selection of ... corresponding to one of the at least one exit criteria to cause the processor to check whether the at least one satisfaction level corresponding to the one of the at least one exit criteria has been satisfied and, based on a determination that the at least one satisfaction level corresponding to the one of the at least one exit criteria has been satisfied, allow the stage to advance in the lifecycle. (in at least [0046] A Business Object Model according to specific embodiments of the present invention is unique in its ability to enforce process (how, when, and by who things get done) during the planning and execution of a program [0048] Gate Reviews can have a number of outcomes (e.g. Pass, Conditional Pass, and Fail). In the case of Pass and Conditional Pass, options are provided to continue work in a subsequent phase. Selecting this option causes incomplete deliverables and resources to be replicated in another phase. Other applications support gate reviews using only checklists where users check off items that have been complete in the phase. [0051] Using the review outcome to drive state changes [0052] Automating the transfer of incomplete deliverable to the next phase in the event of a conditional pass. [0182] The user responses are use to evaluate the programs health and its attractiveness relative to other programs underway in the company. When the Gate Review is activated, each Questionnaire Recipient receives a Task in their Personal Workspace Tasks List requiring them to complete the Questionnaire. A Gate Review Responses screen gives a preview of the Questionnaire. FIG. 17 is an example graphical interface showing an example of Gate Review Questionnaire according to specific embodiments of the present invention. This is also where the responses from different users are tabulated for discussion during the Gate Review. The average of the respondent's score is presented to a Gate Keeper. If the Gate Keepers agree with the score they can keep it. If not, they can override the average by entering the new question scores in the Gate Keepers own questionnaire and using the override function. [0183] FIG. 19 is an example graphical interface showing an example Gate Review Approval Summary Screen   [0184] the Phase's exit criteria are considered met, and the Program can proceed to the next Phase (or Phases in the case of certain relationships) [0185] In the event of a Conditional Pass, most of the Phase's exit criteria are considered met, and the Program can proceed to the next Phase(s) under the condition that incomplete, required Deliverables must be trasfered to future Phases. Upon changing the Gate Review state to Conditional Pass a Deliverable Transfer screen appears and allows a user for each Required Deliverable select the Target Phase, for Optional Deliverables to select a Target phase or choose a “No Target Phase” option )  

While implied, Davies do not expressly disclose the following features, which however are taught by DHS:
generate the second selectable object to include an enforcement selection object for each of the at least one exit criteria, wherein a determination of a selection of the enforcement selection object corresponding to one of the at least one exit criteria to cause the processor to check whether the at least one satisfaction level corresponding to the one of the at least one exit criteria has been satisfied and, based on a determination that the at least one satisfaction level corresponding to the one of the at least one exit criteria has been satisfied, ... (in at least [pg20 para 2~5] Figure 5: Example of RL layout. the calculator sums responses to questions for a given category and RL from the list of questions and follows a few pre-defined rules: summation of all questions answered ―yes,‖ some percentage of ―yes,‖ ―not applicable,‖ and ―not answered.‖ As the questions posed are answered, the calculator displays a red, green, yellow color-coded scale associated with each category of question (this will appear in the upper section of the worksheet)...The calculator contains two user-defined thresholds or ―set points‖: green and yellow. As questions are answered, the calculator displays a color-coded scale for that RL according to the set points...The calculator displays a ―green‖ status for a given RL if the percentage of questions answered equals or exceeds the green set point. The default setting for the green set point is 100% (i.e., each question for a given category must be answered 100% to achieve green), but this can be changed by the user...The calculator displays a ―yellow‖ status for a given RL if the percentage of questions answered equals or exceeds the yellow set point, but is below the green set point. The default setting for the yellow set point is 75% (i.e., the combined totals of all the questions in that category for that RL must equal 75% or greater to achieve yellow).)  

The reason and rationale to combine Davies and DHS is the same as recited above. 


As per Claim 10, 13, 18, 19, 20 refer to a method (see Davies [0015]) and a non-transitory machine-readable storage medium (see Davies [0329]), respectively,  that are substantially similar to the subject matter set forth in Claim 1-7, 9, 11, 12, 14-17 above, and therefore are rejected based on the same reasons and rationale set forth in the rejections of Claim 1-7, 9, 11, 12, 14-17 above. 


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20030033191A1 to Davies et al., (hereinafter referred to as “Davies”) in view of Non-Patent Literature, September 30, 2009,“DEPARTMENT OF HOMELAND SECURITY SCIENCE AND TECHNOLOGY READINESS LEVEL CALCULATOR (VER 1.1)” (hereinafter referred to as “DHS”)  in view of US Patent Publication to US20150310131A1 to Greystoke et al. (hereinafter referred to as “Greystoke”) 

As per Claim 8, Davies teaches:  (Previously Presented) The computing system of claim 7,  wherein the instructions further cause the processor to 
generate the trend estimate based on .... (in at least [0036] discloses when a change is made to a lifecycle that results in a change in its schedule (such as adding, removing, moving, and/or modifying objects), the schedule is automatically recalculated to ensure earliest completion date given the dependencies between lifecycle objects. [0038] discloses Colors of the indicator is determined by variance of Forecast to Plan values for schedule and cost. The degree of variance required to change status indicator color is determined by user-configured tolerance limits. Overrides to automatic status indicator colors can be manually set. While indicators that change color when certain tolerances are met are fairly common, most are retroactive and only notify users when things are out of control. [0130] discloses Resources have Start Dates, Finish Dates, Duration, and Work plan estimates [0148] discloses change data for Forecast and Actual. Thus, as described elsewhere herein, the overall system can detect slippage in Plans by comparing various user's Forecast and Actual data to the Plan data…comparing various user's Forecast and Actual data to the Plan data. In some embodiments, however, Plan and Forecast data can change, however, in response to other Object changes, (such as a delay or speed up in an earlier phase) and this change will be reflected globally to all users. Where there are object dependencies, Work, Cost, Duration, Start Date, and Finish Date data can also change to reflect changes in other objects. [0172] discloses The Development Engine supports a living schedule, where actual performance impacts downstream activities. Schedule changes ripple through the plan and expand or contract it accordingly. [0180] discloses Risks can be associated with Programs, Phases, and Deliverables. Known Risks can be added during the planning stages, and tracked over the course of the program. [0185] discloses Upon changing the Gate Review state to Conditional Pass a Deliverable Transfer screen appears and allows a user for each Required Deliverable select the Target Phase, for Optional Deliverables to select a Target phase or choose a “No Target Phase” option. [0220] discloses The Program Metrics Report displays overall Program Metric values based on the last completed Gate Review. FIG. 23 is an example graphical interface)  

While implied, Davies in view of DHS do not expressly disclose the following features, which however are taught by Greystoke:
…trend estimate based on machine learning. (in at least [0022] discloses system may be configured to determine the outcome that the user may be trying to achieve as an outcome and can predict what results are most likely to achieve that particular outcome, what flexibility there is in achieving that outcome, what the value of each path to that outcome is relating to any number of potential factors [0031] discloses The YMS system 120 may include a machine learning module, an artificial intelligence agent, a normalizer and other components [0035] discloses a machine learning component of the YMS system 120 may process trends, analyze YMS inventory 122, review outcomes, and generally operate as an observer. The machine learning component may cause the YMS system 120 to modify one or more of the guidelines of the YMS guidelines 124. [0037] discloses FIG. 2 is a block diagram of a system 200 including the collective intelligence experience system 102 of FIG. 1, [0062] discloses A distribution of requests and search results can be analyzed to determine overall trends of requests and search results and to identify requests, phrases, fields, inputs and techniques that produce better outcomes. ) 


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Davies in view of DHS by, …provide one or more recommended searches to an interface based on collective information and in response to input data at the interface…a recommendations panel within the interface, within one or more popup windows, or in a list…a machine learning component of the YMS system 120 may process trends, analyze YMS inventory 122, review outcomes…a snapshot of information captured about a user, by an artificial intelligence of any sort, e.g., machine learning, neural networks, evolutionary/genetic algorithms or other sorts, or a combination of some or all of these…determine the outcome that the user may be trying to achieve as an outcome and can predict what results are most likely to achieve that particular outcome, what flexibility there is in achieving that outcome, what the value of each path to that outcome is relating to any number of potential factors such as price, convenience, comfort etc…The YMS system 120 may include a machine learning module, an artificial intelligence agent, a normalizer and other components…YMS system 120 may utilize YMS guidelines 124 to identify potential searches, modifications to a user's query, potential outcomes, and potentially relevant information that may impact a user's decision-making…The YMS guidelines 124 may be developed over time from various data sources, such as industry publications, news articles, fare comparison data, and so on. The YMS guidelines 124 may also be developed from historical information, industry experts, frequent flyers, and other information…, as taught by Greystoke, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Davies in view of DHS  with the motivation of, The combination of reactive and proactive aspects may provide a dynamic, constantly learning and evolving system that can always operate (e.g. twenty-four hours a day, seven days a week), that does not need to rest, and that can assist the user in a myriad of ways (sometimes without the user being aware)…to predict “better” results…allowing an assessment to be made of best true value and best true value to that user at that time…can prioritize the factors to provide results that are precise and comprehensive and that are aligned with what the user wants…to the right customer at the right time for the right price… determine how the request may fit into the user's needs at the time…analyze outcomes and sub-outcomes individually and collectively to identify better options for a particular user…providing enhanced, improved or better searches that can provide better outcomes for the user…to enhance the response of the system to subsequent requests…utilize historical information to identify opportunities for cost savings, to advise customers when to purchase, and to determine better searches and better results…can provide valuable insights and decision-making capabilities…, as recited in Greystoke



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 




/PO HAN MAX LEE/Examiner, Art Unit 3623         


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623